PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit 10.30

EXECUTION VERSION

 

 

 

SHARE PURCHASE AGREEMENT

DATED AS OF THE 4TH DAY OF NOVEMBER, 2014

BY AND AMONG

GREAT LAKES ENVIRONMENTAL

AND INFRASTRUCTURE SOLUTIONS, LLC, AS PURCHASER

AND

GREAT LAKES DREDGE & DOCK CORPORATION

AND

MAGNUS PACIFIC CORPORATION, AS THE COMPANY

AND

THE SELLERS IDENTIFIED HEREIN

 

 

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

TABLE OF CONTENTS

 

             Page   ARTICLE I. PURCHASE AND SALE OF THE SHARES      1     
Section 1.01.   Purchase.      1      Section 1.02.   Purchase Price.      2   
  Section 1.03.   Adjustments to Purchase Price.      2      Section 1.04.  
Note.      3      Section 1.05.   Earn-Out Consideration.      4      Section
1.06.   Allocation of Purchase Price.      5      Section 1.07.  
Section 338(h)(10) Election.      5      Section 1.08.   Fair Consideration.   
  6    ARTICLE II. CLOSING      6      Section 2.01.   Closing Date.      6     
Section 2.02.   Deliveries by Seller.      7      Section 2.03.   Deliveries by
Purchaser.      8      Section 2.04.   Post-Closing Matters.      9    ARTICLE
III. INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLERS      9      Section
3.01.   Authorization and Validity of Agreement.      9      Section 3.02.   No
Conflict or Violation.      10      Section 3.03.   Consents and Approvals.     
10      Section 3.04.   Title to the Shares and Related Matters.      10     
Section 3.05.   Broker’s and Finder’s Fees.      10      Section 3.06.   Legal
Proceedings.      11      Section 3.07.   GLDD Securities.      11    ARTICLE
IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY      12      Section 4.01.  
Organization; Power.      12      Section 4.02.   Authorization and Validity of
Agreement.      12      Section 4.03.   Capital Structure of the Company and
Related Matters; Owners of Shares; Subsidiaries.      12      Section 4.04.   No
Conflict or Violation.      13      Section 4.05.   Consents and Approvals.     
13      Section 4.06.   Financial Statements; Books and Records.      13     
Section 4.07.   Absence of Certain Changes or Events.      15      Section 4.08.
  Tax Matters.      17      Section 4.09.   Absence of Undisclosed Liabilities.
     19      Section 4.10.   Real Property.      20      Section 4.11.   Leased
Real Property.      20      Section 4.12.   Conformity of the Real Property and
the Leased Real Property.      20      Section 4.13.   Equipment and Machinery.
     21      Section 4.14.   Accounts Receivable and Inventories.      21   

 

- i -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 4.15. Services.   22    Section 4.16. Intellectual Property.   22   
Section 4.17. Employee Benefit Plans.   24    Section 4.18. Personnel; Labor
Relations.   26    Section 4.19. Environmental Compliance.   28    Section 4.20.
Licenses and Permits.   29    Section 4.21. Insurance; Bonds.   30    Section
4.22. Contracts and Commitments.   30    Section 4.23. Customers and Suppliers.
  31    Section 4.24. Compliance with Law.   32    Section 4.25. Litigation.  
32    Section 4.26. Absence of Certain Business Practices.   32    Section 4.27.
No Other Agreement to Sell Shares.   32    Section 4.28. Relationships With
Related Persons.   32    Section 4.29. Broker’s and Finder’s Fees.   33   
Section 4.30. All Material Information.   33    Section 4.31. Government
Contracts.   33    Section 4.32. Lower Presidio Claims.   34    ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER   35    Section 5.01. Organization;
Power.   35    Section 5.02. Authorization and Validity of Agreement and Related
Agreements.   35    Section 5.03. No Conflict or Violation.   35    Section
5.04. Approvals and Consents.   35    Section 5.05. Broker’s and Finder’s Fees.
  35    ARTICLE VI. INDEMNIFICATION; SET-OFF RIGHTS; SURVIVAL   36    Section
6.01. Indemnification By Sellers.   36    Section 6.02. Indemnification by
Purchaser, GLDD and the Company.   36    Section 6.03. Indemnification Notice;
Litigation Notice.   37    Section 6.04. Defense of Claims.   37    Section
6.05. Disagreement Notice.   38    Section 6.06. Payment of Losses; Set-off
Rights.   38    Section 6.07. Survival.   39    Section 6.08. Minimum Loss;
Maximum Amount of Indemnified Costs.   39    Section 6.09. Matters Disclosed on
Section 4.25 of the Disclosure Schedules.   40    Section 6.10. Exclusive
Remedy.   40    ARTICLE VII. RESTRICTIVE COVENANTS   40    Section 7.01.
Confidential Information.   40    Section 7.02. Non-Competition.   42    Section
7.03. Non-Solicitation.   43    Section 7.04. Non-Disparagement.   44    Section
7.05. Remedies.   44   

 

- ii -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

ARTICLE VIII. OTHER AGREEMENTS   45    Section 8.01. Taxes.   45    Section
8.02. Cooperation on Tax Matters.   45    Section 8.03. Preparation of Tax
Returns.   46    Section 8.04. Tax Contests.   47    ARTICLE IX. DEFINITIONS  
48    ARTICLE X. MISCELLANEOUS   58    Section 10.01. Public Announcements.   58
   Section 10.02. Costs and Expenses.   58    Section 10.03. Further Assurances.
  59    Section 10.04. Addresses for Notices, Etc.   59    Section 10.05.
Headings.   60    Section 10.06. Construction.   60    Section 10.07.
Severability.   61    Section 10.08. Entire Agreement and Amendment.   61   
Section 10.09. No Waiver; Cumulative Remedies.   62    Section 10.10. Parties in
Interest.   62    Section 10.11. Successors and Assigns; Assignment.   62   
Section 10.12. Governing Law; Dispute Resolution; Jurisdiction and Venue.   62
   Section 10.13. Waiver of Jury Trial.   63    Section 10.14. Counterparts.  
63    Section 10.15. Survival of Representations and Warranties.   63    Section
10.16. Seller Representative.   64    Section 10.17. Table of Contents and
Captions.   64    Section 10.18. Schedules, Exhibits and Certificates; Knowledge
of Purchaser.   65   

 

- iii -



--------------------------------------------------------------------------------

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (“Agreement”), dated as of the 4th day of
November, 2014 is by and among GREAT LAKES ENVIRONMENTAL AND INFRASTRUCTURE
SOLUTIONS, LLC, a Delaware limited liability company (“Purchaser”), and MAGNUS
PACIFIC CORPORATION, a California corporation (the “Company”) and the sellers
identified on Exhibit A attached hereto (collectively, the “Sellers”),
(collectively, the “Sellers” and individually, a “Seller”), and, solely for
purposes of Section 1.04 and Section 6.02(c), Great Lakes Dredge & Dock
Corporation, a Delaware corporation (“GLDD”). Purchaser and Sellers are herein
after referred to individually as a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Company is engaged in the business of environmental remediation,
geotechnical construction, demolition, and sediments and wetlands construction
(the “Business”);

WHEREAS, Sellers own the respective number and type of shares of the Company set
forth on Exhibit A (collectively, the “Shares”);

WHEREAS, Purchaser desires to purchase from Sellers, and Sellers desire to sell
to Purchaser, the Shares upon the terms and subject to the conditions set forth
in this Agreement;

WHEREAS, simultaneously with the closing of the transactions contemplated by
this Agreement, GLDD and each Seller will enter into a Restricted Stock Unit
Award Agreement (as defined herein); and

WHEREAS, capitalized terms used but not otherwise defined shall have the
meanings ascribed to them in Article IX hereto.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I.

PURCHASE AND SALE OF THE SHARES

Section 1.01. Purchase. Upon the terms and subject to the conditions set forth
in this Agreement and on the basis of the representations, warranties, covenants
and agreements herein contained, at the Closing Purchaser shall purchase,
acquire and accept from Sellers, and Sellers shall sell, transfer, assign,
convey and deliver to Purchaser, all of the right, title and interests in and to
the Shares, free and clear of all Encumbrances.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 1.02. Purchase Price. The aggregate consideration (the “Purchase Price”)
to be paid by Purchaser to Sellers for the Shares, subject to adjustment as
provided in Sections 1.03 and 1.04 below, and additional payments as provided in
Section 1.05 below, shall be payable as follows (and as provided in Sections
1.03, 1.04 and 1.05):

(a) TWENTY FIVE MILLION and NO/100s DOLLARS ($25,000,000.00), payable at the
Closing by wire transfer of immediately available funds to an account designated
in writing by Sellers prior to or at the time of Closing (the “Closing Cash
Payment”);

(b) plus or minus, as the case may be, the amount by which the Final Working
Capital is less than or greater than the Target Working Capital;

(c) plus, the additional payments payable pursuant to Sections 1.04 and 1.05
below.

Section 1.03. Adjustments to Purchase Price. For purposes of this Section 1.03,
all calculations of the Company’s working capital shall be made in accordance
with the calculations set forth on Schedule A attached hereto.

(a) As promptly as practicable following the Closing Date, but in no event later
than forty-five (45) calendar days thereafter, Purchaser shall prepare and
deliver to the Sellers (i) a balance sheet of the Company setting forth the
assets and liabilities of the Company as of the close of business on October 31,
2014, which balance sheet shall be prepared in accordance with GAAP (the
“Closing Balance Sheet”). Using the data set forth in such Closing Balance
Sheet, promptly following the Closing, Purchaser shall prepare a Closing Date
Working Capital Statement of the Company (together with supporting calculations
in reasonable detail, the “Closing Date Working Capital Statement”) showing as
of October 31, 2014, the working capital of the Company (the “Purchaser’s Final
Working Capital Determination”). Purchaser shall complete such Closing Date
Working Capital Statement within sixty (60) days after the Closing Date and,
upon completion, shall delver a copy to the Seller.

(b) As promptly as practicable, but in no event later than thirty (30) calendar
days after receipt of the Closing Date Working Capital Statement, Sellers shall
notify Purchaser in writing whether it accepts or disputes the accuracy of the
Purchaser’s Final Working Capital Determination determined pursuant to
Section 1.03(a) above. During such thirty (30) day period, Sellers and their
representatives shall be provided with such access to all Files and Records of
the Company as they may reasonably request to respond to the Closing Date
Working Capital Statement. If Sellers accept the calculation of the Purchaser’s
Final Working Capital Determination, determined pursuant to Section 1.03(a)
above, or if Sellers fail within such thirty (30) day period to notify Purchaser
of any dispute with respect thereto, the calculation of the Purchaser’s Final
Working Capital Determination determined pursuant to Section 1.03(a) above,
shall be deemed final and conclusive and binding upon all Parties.

(c) If Sellers dispute the calculation of the Purchaser’s Final Working Capital
Determination, Sellers shall give timely written notice to Purchaser no later
than thirty (30) calendar days following the receipt of the Closing Date Working
Capital Statement (the “Dispute Notice”), which Dispute Notice shall specify the
reasons for such disagreement, the amounts of any adjustments that are necessary
in Sellers’

 

- 2 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

judgment for the computation of the Purchaser’s Final Working Capital
Determination to conform to GAAP and the basis for Sellers’ suggested
adjustment. If the Parties resolve their differences over the disputed items in
accordance with the foregoing procedures, the final determination of the Working
Capital Adjustment (as so determined or as determined pursuant to
Section 1.03(b), as the case may be, “Final Working Capital”), shall be the
amount agreed upon. If the Sellers and Purchaser are unable to resolve the
disputed matters outstanding within such thirty (30) day period, all disputed
matters raised by Sellers not so resolved shall be submitted to an independent
accounting firm mutually agreeable to Sellers and Purchaser (the “Independent
Auditor”), for final resolution in accordance with the terms and provisions of
this Agreement. The Sellers and Purchaser shall use their respective Best
Efforts to cause the Independent Auditor to make its determination as soon as
possible, but in no event later than fifteen (15) days after receipt of the
disputed matters. Such determination shall be final, binding and conclusive upon
the Parties hereto. The Independent Auditor’s determination shall be limited to
matters of dispute which are raised by the Sellers. In no event shall the
Independent Auditor’s determination of the Final Working Capital be greater than
Sellers’ determination pursuant to Section 1.03(a) or less than Purchaser’s’
determination pursuant to Section 1.03(b). The Independent Auditor’s resolution
of any such disagreement shall be reflected in a written report, which shall be
delivered promptly to the Sellers and Purchaser. All fees, costs, expenses and
disbursements of the Independent Auditor shall be paid by the party with whose
determination the Independent Auditor does not agree; provided, however, that if
the Independent Auditor’s determination represents a compromise between the
determination of Sellers and Purchaser, then each party shall pay an allocable
share of such fees and disbursements with such allocation to be calculated by
reference to the difference between the numbers suggested by each of the Parties
as compared with the Final Working Capital amount determined by the Independent
Auditor. Any payment to be made as a consequence of the Independent Auditor’s
decision shall be made, free and clear of any deductions, not later than three
(3) Business Days after receipt of such report by the Sellers and Purchaser.

(d) Payment by Purchaser. In the event that the amount of the Final Working
Capital is greater than the Target Working Capital, then Purchaser shall, within
five (5) calendar days after the determination thereof, pay to Sellers an amount
equal to such difference, by wire transfer of immediately available funds to an
account designated in writing by Sellers.

(e) Payment by Sellers. In the event that the Final Working Capital is less than
the Target Working Capital, then the Purchaser shall be entitled to a set off
against the Note described in Section 1.04 for the amount of such difference.

Section 1.04. Note.

For purposes of this Section 1.04, all EBITDA calculations shall be determined
within sixty (60) days after the applicable year end, and shall include only the
Business, and shall be calculated in accordance with Schedule B attached hereto.

 

- 3 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(a) In addition to the payments set forth in Section 1.03 above, GLDD will issue
to the Sellers a promissory note in the form attached hereto as Exhibit B (the
“Note”) in a value to be determined by utilizing the following formula: the
Company’s 2014 EBITDA minus, Twelve Million and NO/100s Dollars ($12,000,000.00)
multiplied by two (2). The Note shall bear interest at five percent (5%) per
annum, which shall begin to accrue on January 1, 2015, and shall continue to
accrue until payment of the second installment as set forth in Section 1.04(c)
below.

(b) In the event the Company does not in calendar year 2015 obtain a minimum
EBITDA of $14,720,000.00 (“Minimum 2015 EBITDA”), [*], the value of the Note
will be reduced by the sum the following amounts: (i) [*] and (ii) an amount
equal to number of dollars by which the actual 2015 EBITDA was below the Minimum
2015 EBITDA, calculated on a dollar for dollar basis.

(c) Payments on the Note will be made in two (2) equal installments on
January 1, 2017 and January 1, 2018.

Section 1.05. Earn-Out Consideration.

For purposes of this Section 1.05, all EBITDA calculations shall include both
the Business and the business of Terra Contracting Services, LLC (“Terra”), and
shall be calculated in accordance with Schedule B attached hereto.

(a) In addition to the payments set forth in Section 1.03 and 1.04 above,
Purchaser will pay to Sellers, assuming certain conditions set forth in
(b) below are satisfied, an additional payment in an amount up to [*] (the
“Earnout Payment”), provided, however, that such amount shall not exceed Eleven
Million Four Hundred Thousand and NO/100s Dollars ($11,400,000.00). References
to “EBITDA of Purchaser” shall mean the combined EBITDA from both the Business
and Terra.

(b) Any amounts received by Sellers pursuant to (a) above will be adjusted based
on the value of the EBITDA of Purchaser as of December 31, 2019 (the “2019
EBITDA of Purchaser”). Sellers shall receive the full value of the Earnout
Payment provided that the 2019 EBITDA of Purchaser meets or exceeds [*] (the
“2019 EBITDA Target”). In the event the 2019 EBITDA of Purchaser does not meet
the 2019 EBITDA Target, the Earnout Payment shall be reduced in an amount
proportional to the amount by which the 2019 EBITDA of Purchaser was below the
2019 EBITDA Target.

 

- 4 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(c) Any Earnout Payments made pursuant to this Section 1.05 shall be paid in
either cash, by wire transfer of immediately available funds to an account
designated in writing by the Seller Representative, or common shares of stock of
GLDD (“GLDD Stock”), in the sole election and in the sole discretion of
Purchaser, and shall be paid on March 31, 2020. Any GLDD Stock paid to the
Sellers pursuant to this Section 1.05 shall be valued at the GLDD Stock per
share value as of March 31, 2020.

Section 1.06. Allocation of Purchase Price. The Allocation of Purchase Price
Schedule attached hereto as Schedule C sets forth the preliminary allocation of
the Purchase Price among the Company’s assets (the “Preliminary Allocation”).
Purchaser and Sellers shall file, in accordance with Section 1060 of the Code,
an Asset Allocation Statement on Form 8594 (which reflects such allocation) with
their federal income Tax Return for the Tax year in which the Closing Date
occurs and shall contemporaneously provide the other Parties hereto with a copy
of the Form 8594 being filed. The Parties hereto agree that the Preliminary
Allocation shall be modified to reflect any adjustments made pursuant to this
Agreement or the payment of any indemnification claims by Sellers pursuant to
Article VI as mutually agreed upon by Purchaser and Sellers in good faith (and,
if applicable, consistent with the prior allocation of similar items). The
Parties shall file an amendment to Form 8594 to reflect any adjustments made to
the Preliminary Allocation as provided in this Section 1.06. Purchaser and
Sellers agree not to assert, in connection with any Tax Return, audit or similar
proceeding, any allocation of the Purchase Price that differs from the
allocation set forth on the Allocation of Purchase Price Schedule herein.

Section 1.07. Section 338(h)(10) Election.

(a) Sellers and Purchaser shall jointly make a timely election pursuant to
Section 338(h)(10) of the Code and Section 1.338(h)(10)-1 of the United States
Treasury Regulations, any comparable election under applicable state or local
Law (collectively, the “Tax Treatment Election”) with respect to the purchase by
Purchaser of the Shares. In addition, Sellers and Purchaser shall, as promptly
as practicable following the Closing Date, cooperate with each other to take all
actions necessary and appropriate (including such additional forms, returns,
elections, schedules and other documents as may be required by applicable state
or local Law) to effect and preserve a timely Tax Treatment Election in
accordance with any comparable provisions of applicable Law, and the Parties
responsible for filing any such Tax Treatment Election under applicable Law
shall promptly file or cause to be filed such Tax Treatment Election with the
appropriate Taxing authority and provide written evidence of such filing to the
other Parties. Sellers and Purchaser shall report the purchase by Purchaser of
the Shares consistent with the Tax Treatment Election and the allocation as set
forth on Allocation of Purchase Price Schedule and no party shall take (and
prior to the Closing Sellers shall not permit the Company to take, and after the
Closing the Company shall not take) any position contrary thereto in any Tax
Return, any proceeding before any Tax authority or otherwise. In the event that
any Tax Treatment Election is disputed by any Tax authority, the party receiving
notice of such dispute shall promptly notify and consult with the other party
concerning such dispute.

 

- 5 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(b) If it is determined by a finding or order in connection with any
governmental or judicial audit or proceeding, including any settlement of such a
proceeding to which any of the Parties hereto are parties (but only if the
requirements of Section 10.03 have been satisfied, unless the failure to satisfy
such requirements is not materially prejudicial to Sellers), that the Company’s
S election was not validly in effect for any period after such election was
purportedly made (including the period ending on the Closing Date, but excluding
any periods commencing with the Closing), then Sellers shall be obligated,
jointly and severally, to indemnify and hold harmless Purchaser and the Company
with respect to (i) any and all Taxes imposed on the Company due to such invalid
election or pre-Closing termination of the Company’s S Corporation status and
(ii)(a) any and all Taxes imposed on the Company due to an invalid Tax Treatment
Election caused by the invalid election or the pre-Closing termination of the
Company’s S status resulting in the disallowance of any and all Tax benefits,
including, but not limited to, the disallowance of deductions and losses that
otherwise could have been available pursuant to a valid Tax Treatment Election
and (b) the net present value of any and all future Tax benefits, including, but
not limited to, deductions and losses that were disallowed that the Company
could reasonably have expected to realize in subsequent periods as the result of
a valid Tax Treatment Election (with such expectation to be measured based on
circumstances as of the Closing Date), using a discount rate of fifteen percent
(15%) per annum from the date upon which such Tax benefits were disallowed
through the date the Company could reasonably have expected to realize such Tax
benefits (with such expectation to be measured based on circumstances as of the
Closing Date). Such payment shall be made in accordance with Section 8.01.
Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section shall remain in effect as personal obligations of
Sellers on a joint and several basis until the applicable statutes of
limitations shall have expired and shall not be subject to the limitations set
forth in Section 6.07.

Section 1.08. Fair Consideration. Each of the Parties acknowledges and agrees
that the consideration provided for in this Article I represents fair
consideration and reasonable equivalent value for the sale and transfer of the
Shares and the transactions, covenants and agreements set forth in this
Agreement and the Related Agreements, which consideration was agreed upon as the
result of arms-length good faith negotiations among the Parties and their
respective representatives.

ARTICLE II.

CLOSING

Section 2.01. Closing Date. The Closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place concurrently with the execution of
this Agreement (the “Closing Date”). The Parties hereto acknowledge and agree
that all proceedings

 

- 6 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

at the Closing shall be deemed to be taken and all documents to be executed and
delivered by all Parties at the Closing shall be deemed to have been taken and
executed simultaneously, and no proceedings shall be deemed taken nor any
document executed or delivered until all have been taken, executed and
delivered.

Section 2.02. Deliveries by Seller. At the Closing, Sellers shall deliver
possession of all of the Shares to Purchaser, and Sellers shall deliver (or
cause to be delivered) to Purchaser originals or copies, if specified, of the
following:

(a) counterparts of all agreements, documents and instruments required to be
delivered by the Company or any of Sellers pursuant to any of the Related
Agreements duly executed by the Company or Sellers, as applicable;

(b) copies of each consent, waiver, authorization and approval required pursuant
to Section 4.05 of this Agreement, except for those to be delivered pursuant to
Section 2.04(c) below;

(c) a Certificate of Good Standing of the Company issued by the Secretary of
State of the State of California and certificates of qualification to do
business as a foreign corporation issued by the appropriate Governmental
Entities of each state in which the nature of the Business or the ownership of
assets in such state would require the Company to be qualified to do business in
such state, each dated within thirty (30) calendar days of the Closing;

(d) copies of resolutions adopted by the Board of Directors and shareholders of
the Company (including Sellers) authorizing and approving the execution and
delivery of this Agreement, the Related Agreements and all agreements and other
documents and instruments contemplated hereby and thereby and the consummation
of the transactions contemplated hereby and thereby;

(e) copies of the certified articles of incorporation of the Company, including
all amendments thereto, certified as true, complete and correct and in full
force and effect by the Secretary of the Company, and a copy of the Bylaws of
the Company, including all amendments thereto, certified as true, complete and
correct and in full force and effect by the Secretary of the Company;

(f) a certificate dated as of the Closing Date, duly executed by the Sellers’
Representative to the effect that (i) all representations and warranties made by
the Sellers (considered collectively and individually) in this Agreement, are
true and correct in all material respects as of the Closing Date, except that
representations and warranties made as of a specific date are true and correct
in all material respects as of such date and (ii) Sellers have performed,
complied and fulfilled in all material respects all of the covenants,
agreements, obligations and conditions required under this Agreement and each of
the Related Agreements to which it is a party to be complied with or fulfilled
by the Sellers;

 

- 7 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(g) evidences of the releases of all Encumbrances on the Shares, other than
Permitted Encumbrances, each in form and substance satisfactory to Purchaser in
its sole discretion;

(h) counterparts of that certain Restricted Stock Unit Award Agreement (the
“Restricted Unit Award Agreement”) by and between GLDD and each Seller set forth
on the Employee Schedule attached hereto as Schedule D, in the form attached
hereto as Exhibit C;

(i) a copy of the Lease by and between the Company and Magnus Real Estate Group,
LLC, or its assigned entity (“Magnus Real Estate”), for the office space located
in Rocklin, California (the “Office Lease”), duly executed by Magnus Real Estate
and the Company, in the form attached hereto as Exhibit D;

(j) a copy of the Lease by and between the Company and Magnus Real Estate for
the yard and warehouse space located in Rocklin, California (the “Yard Lease”),
duly executed by Magnus Real Estate and the Company, in the form attached hereto
as Exhibit E;

(k) An executed Agreement of Merger, by and between the Company and Magnus
Equipment Group (“MEG”), effectively merging MEG into the Company;

(l) A consent in the form attached hereto as Exhibit F (the “Spousal Consent”),
executed by the spouses of each of the Sellers and Executives, as applicable;
and

(m) such other documents as Purchaser may reasonably request for the purpose of
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement or any of the Related Agreements.

Section 2.03. Deliveries by Purchaser. At the Closing, Purchaser shall deliver
(or cause to be delivered) to Sellers originals, or copies if specified, of the
following agreements, documents and other items:

(a) the Closing Cash Payment;

(b) the Note, duly executed by GLDD;

(c) counterparts of all agreements, documents and instruments required to be
delivered by Purchaser pursuant to any of the Related Agreements, duly executed
by Purchaser;

(d) copies of all the resolutions adopted by the Board of Managers of Purchaser
authorizing and approving the execution and delivery of this Agreement, the
Related Agreements and all agreements contemplated hereby and the consummation
of the transactions contemplated hereby and thereby;

 

- 8 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(e) a Certificate of Good Standing of Purchaser issued by the Secretary of State
of the State of Delaware;

(f) a certificate dated as of the Closing Date, duly executed by an officer of
Purchaser to the effect that (i) all representations and warranties made by the
Purchaser in this Agreement, are true and correct in all material respects as of
the Closing Date, except that representations and warranties made as of a
specific date are true and correct in all material respects as of such date and
(ii) Purchaser has performed, complied and fulfilled in all material respects
all of the covenants, agreements, obligations and conditions required under this
Agreement and each of the Related Agreements to which it is a party to be
complied with or fulfilled by the Purchaser;

(g) a counterpart of the Restricted Stock Unit Award Agreement, by and between
GLDD and each Seller, duly executed by GLDD;

Section 2.04. Post-Closing Matters.

(a) Within fifteen (15) calendar days of the Closing Date, the Company shall
prepare and file (i) a Form D filing with the Securities and Exchange Commission
as required under Rule 506 of Regulation D; (ii) any additional filings to the
extent required by the blue sky administration laws of the state of California;
and (iii) a press release to announce the transaction contemplated by this
Agreement, as well as the Restricted Stock Unit Award Agreement.

(b) As soon as practicable after the Closing Date, Sellers’ Representative shall
prepare and file any and all filings required by the Secretary of State of
California and by the Secretary of State of any of each state in which the
Company is qualified to do business as a result of the transactions contemplated
by this Agreement.

(c) As soon as practicable after the Closing Date, Sellers’ Representative shall
provide to Purchaser copies of any consent, waiver, authorization and approval
required pursuant to Section 4.05 of this Agreement, which was not obtained
prior to the Closing Date, as indicated on Section 4.05 of the Disclosure
Schedules.

ARTICLE III.

INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller severally, and not jointly, hereby represents and warrants to
Purchaser, solely as to such Seller, as follows:

Section 3.01. Authorization and Validity of Agreement. Each Seller has the legal
capacity and authority to enter into this Agreement, the Related Agreements to
which he, she or it is a party and such other agreements, documents and
instruments to which he, she or it is a party and to carry out his, her or its
obligations hereunder and thereunder. The execution and delivery of this
Agreement, the Related Agreements to which he, she or it is a party and such
other agreements, documents and instruments by each of Sellers and the
consummation by each of Sellers of the transactions contemplated hereby and
thereby have been duly authorized by all

 

- 9 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

necessary action on the part of each of Sellers, and no other corporate or other
proceedings on the part of any Sellers are necessary to authorize the execution,
delivery and performance of this Agreement, the Related Agreements or any other
such agreement, document or instrument, as applicable. This Agreement, each of
the Related Agreements and all other agreements, documents and instruments
executed by any Sellers in connection with the transactions contemplated by this
Agreement have been duly executed and delivered by each Seller, as applicable,
and constitute Sellers’ legal, valid and binding obligation, as applicable,
enforceable against Sellers, as applicable, in accordance with their respective
terms and conditions.

Section 3.02. No Conflict or Violation. The execution, delivery, consummation
and performance of this Agreement and each of the Related Agreements by each
Seller do not and shall not: (a) in the case of each Seller who is not an
individual, violate or conflict with any provision of any Governing Document of
such Seller; (b) violate any provision of Law applicable to such Seller;
(c) violate or result in a breach of or constitute (with or without due notice
or lapse of time or both) a default under any Contract, consent, order or other
instrument or obligation to which any Seller is a party, or by which any of
Sellers’ respective assets or properties may be bound; or (d) result in the
imposition of any Encumbrance or restriction on the Business, the Shares or any
of the assets or properties of the Company (with or without due notice or lapse
of time or both).

Section 3.03. Consents and Approvals. The execution, delivery and performance by
such Seller of this Agreement or any Related Agreement to which it is a party
and the consummation by such party of the transactions contemplated thereby,
will not require any notice to, or consent, authorization or approval from any
Governmental Entity or any other third party.

Section 3.04. Title to the Shares and Related Matters. Sellers have good,
marketable and insurable title to all of the Shares, free and clear of all
Encumbrances. Sellers have complete and unrestricted power and the unqualified
right to sell, convey, assign, transfer and deliver the Shares, and the
instruments of assignment and transfer to be executed and delivered by Sellers
to Purchaser at the Closing shall be valid and binding obligations of Sellers,
enforceable in accordance with their respective terms, and shall effectively
vest in Purchaser good, marketable and insurable title to the Shares. All
consents necessary to consummate the transactions contemplated by this Agreement
have been obtained, or, shall be obtained on or prior to, and be in effect as
of, the Closing Date, and are or shall be when obtained enforceable, valid and
binding upon the Persons giving the same. There does not exist any condition
which may interfere with the economic value or use of any of the Shares.

Section 3.05. Broker’s and Finder’s Fees. Except as set forth on Section 3.05 of
the Disclosure Schedules (which fees shall be paid and fully discharged by the
Sellers), no broker, finder or other Person is entitled to any commission or
finder’s fee in connection with this Agreement or the transactions contemplated
by this Agreement as a result of any actions or commitments of the Sellers (or
any Affiliates). Any fees shall be paid from the Sellers’ available cash at the
time of Closing or the Closing Cash Payment.

 

- 10 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 3.06. Legal Proceedings. There is not pending, or to such Sellers’
Knowledge, threatened, any Proceeding that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the transactions contemplated by this Agreement.

Section 3.07. GLDD Securities. Pursuant to Sections 1.03 and 1.04 of this
Agreement and the Restricted Stock Unit Award Agreements, certain shares and
other securities of GLDD (“GLDD Consideration Securities”) may be issued to the
Sellers as part of the consideration for the purchase of the Company’s shares.
The Sellers make the following representations with respect to the GLDD
Consideration Securities:

(a) The Sellers have appointed Louay Owaidat as the Seller’s Rule 506
Representative (the “Rule 506 Representative”) to explain to them, among other
matters, the merits and risks of investment in the GLDD Consideration
Securities.

(b) Each Seller, either alone or with the Rule 506 Representative, has knowledge
and experience in financial and business matters and is capable of evaluating
the merits and risks of the GLDD Consideration Securities.

(c) Each Seller is acquiring the GLDD Consideration Securities with an
investment intent.

(d) Each Seller has received GLDD’s most recent Form 10-K, proxy, and annual
report and has had ample opportunity to ask questions and review information
regarding the GLDD Consideration Securities.

(e) Any GLDD Consideration Securities will be issued pursuant to Rule 506 of the
Securities Act and will not be registered under federal or state securities
laws. As a result, any GLDD shares issued as GLDD Consideration Securities will
be subject to restrictions on transfer. Certificates for GLDD Consideration
Securities in the form of GLDD stock will bear a legend stating the restrictions
on transfer.

(f) Each Seller further represents that they, and any Related Person, do not
currently own, and have not previously owned since August 29, 2014, any GLDD
Stock, or rights to acquire GLDD Stock, except to the extent such GLDD Stock was
part of a portfolio investment in any fund owned by such Seller or Related
Person wherein any such investment decisions are made by third Parties not under
the direction or control of the Seller or any Related Person.

 

- 11 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company and each of the Sellers, jointly and severally, hereby represent and
warrant to Purchaser, subject to such exceptions as are specifically disclosed
in the Disclosure Schedules (each such disclosures, in order to be effective,
shall clearly reference the appropriate section and, if applicable, subsection
of this Article IV to which it relates) delivered by the Company and the Sellers
concurrently with the execution of this Agreement, dated as of the date hereof
(the “Disclosure Schedules”), as follows:

Section 4.01. Organization; Power. The Company is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of
California. The Company has all requisite corporate power and authority to own,
lease, and operate its properties and assets and to carry on its business as it
is now conducted and as it is now proposed to be conducted. The Company is
qualified as a foreign corporation to transact business, and is validly existing
and in good standing in each state or jurisdiction, as set forth in Section 4.01
of the Disclosure Schedules, where such qualification is necessary or desirable
because of the nature of the assets and properties it owns, leases or operates
or because of the nature of the business it conducts or now proposes to conduct,
except where such failure to qualify would not have a Material Adverse Effect.
Except as set forth on Section 4.03(b) of the Disclosure Schedules, the Company
has no Subsidiaries and does not own any equity securities of any other Person.
Sellers have delivered or caused to be delivered to Purchaser true, accurate and
complete copies of (i) the Governing Documents of the Company, and (ii) the
minute books of the Company which contain records of all meetings held, and
other actions taken by, the Company’s board of directors or shareholders, or any
committees appointed by the Company’s board of directors.

Section 4.02. Authorization and Validity of Agreement. The Company has all
requisite power and authority to enter into, execute and deliver this Agreement,
the Related Agreements to which it is a party and all agreements, documents and
instruments contemplated hereby or thereby, to consummate the transactions
contemplated thereby, to perform all of its obligations under this Agreement,
the Related Agreements to which it is a party and all agreements, documents and
instruments contemplated hereby or thereby, and to comply with and fulfill the
terms and conditions of this Agreement, the Related Agreements to which it is a
party and all agreements, documents and instruments contemplated hereby or
thereby. The execution and delivery of this Agreement, the Related Agreements to
which it is a party and such other agreements, documents and instruments by the
Company and the consummation by the Company of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of the
Company and each Seller, and no other corporate or other proceedings on the part
of the Company or any Seller is necessary to authorize the execution, delivery
and performance of this Agreement, the Related Agreements or any other such
agreement, document or instrument, as applicable. This Agreement, each of the
Related Agreements and all other agreements, documents and instruments executed
by the Company in connection with the transactions contemplated thereby have
been duly executed and delivered by each of the Company and constitute the
Company’s legal, valid and binding obligation, as applicable, enforceable
against the Company in accordance with their respective terms and conditions.

Section 4.03. Capital Structure of the Company and Related Matters; Owners of
Shares; Subsidiaries.

(a) The total authorized, issued and outstanding shares of the Company are set
forth on Section 4.03(a) of the Disclosure Schedules. All of the issued and
outstanding shares of the Company are owned by Sellers. All outstanding shares
of the Company have been duly authorized and validly issued and are fully paid
and non assessable.

 

- 12 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Except as set forth on Section 4.03(a) of the Disclosure Schedules, there are no
outstanding options, warrants or other rights of any kind to acquire any shares
of the Company, nor any outstanding securities convertible into or exchangeable
for, or which otherwise confer on the holder thereof any right to acquire, any
shares of the Company. Except as set forth on Section 4.03(a) of the Disclosure
Schedules, the Company is not committed to issue any such option, warrant, right
or security.

(b) Section 4.03(b) of the Disclosure Schedules attached hereto sets forth a
true, complete and correct list of the subsidiaries of the Company, and for each
subsidiary of the Company, (i) its name, (ii) the number of authorized shares
for each class of its capital stock, (iii) the number of issued and outstanding
shares of each class of its capital stock, (iv) the names of the holders of such
issued and outstanding shares and the number and class of shares held by each
such holder and (v) the number of shares of its capital stock held in treasury.
The Company or one or more of its subsidiaries holds of record and owns
beneficially all of the outstanding shares of each subsidiary of the Company,
free and clear of any Encumbrances or Taxes.

Section 4.04. No Conflict or Violation. The execution, delivery, consummation
and performance of this Agreement and each of the Related Agreements by the
Company do not and shall not: (a) violate or conflict with any provision of the
articles of incorporation, bylaws, other Governing Documents of the Company or
resolutions adopted by the board of directors or the shareholders of the
Company, as applicable; (b) violate any provision of Law applicable to the
Company, or the Business; (c) violate or result in a breach of or constitute
(with or without due notice or lapse of time or both) a default under any
Contract, consent, order or other instrument or obligation to which the Company
is a party, or to the Company’s or Sellers’ Knowledge by which any of the
Company’s respective assets or properties may be bound; (d) result in the
imposition of any Encumbrance or restriction on the Business or any of the
assets of the Company (with or without due notice or lapse of time or both); or
(e) except as disclosed on Section 4.04(e) and 4.08 of the Disclosure Schedules,
cause the Company to become subject to, or to become liable for the payment of,
any Tax for any time period ending prior to the Closing Date.

Section 4.05. Consents and Approvals. Section 4.05 of the Disclosure Schedules
sets forth a list of each consent, waiver, authorization or approval of any
Governmental Entity, or of any other Person, and each declaration to or filing
or registration with any Governmental Entity required in connection with the
execution and delivery of this Agreement or any of the Related Agreements by the
Company, or any agreement, document or instrument contemplated thereby by the
Company, as applicable, or the performance by the Company of its obligations
hereunder or thereunder, as applicable. Other than as set forth on Section 4.05
of the Disclosure Schedules, no other consents, waivers, authorizations or
approvals are required by any Governmental Entity or any other Person.

Section 4.06. Financial Statements; Books and Records.

(a) Attached hereto as Section 4.06(a) of the Disclosure Schedules are true and
complete copies of: (i) the audited balance sheets of the Company as of

 

- 13 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

December 31, 2012 and December 31, 2013, and the related statements of income,
changes in shareholders’ equity and cash flows for the fiscal years then ended,
together with the notes thereto and the audit report thereon of Gallina LLP,
certified public accountants; and (ii) the unaudited balance sheet of the
Company (the “Interim Balance Sheet”) as of September 30, 2014 (the “Interim
Balance Sheet Date”), and the related statements of income, changes in
shareholders’ equity and cash flow for the nine (9) months then ended
(collectively, the “Financial Statements”). All Financial Statements referred to
in this Section 4.06(a), including the notes thereto, have been prepared in
accordance with GAAP from the books and records of the Company and fairly and
accurately present the financial position of the Company as of the respective
dates thereof and the results of the Company’s income, cash flows and changes in
shareholders’ equity for the periods then ended. The Company has also delivered
to Purchaser copies of all letters from the Company’s auditors to the Company’s
Board of Directors or the audit committee thereof during the thirty-six
(36) months preceding the execution of this Agreement, together with copies of
all responses thereto.

(b) The books of account and other financial records of the Company, all of
which have been provided to Purchaser, are complete and correct in all respects
and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices and the requirements of
Section 13(b)(2) of the Exchange Act (regardless of whether the Company is
subject to such section or not), including, without limitation, the maintenance
of an adequate system of internal control over financial reporting. The minute
books of the Company, all of which have been provided to Purchaser, are accurate
and complete in all respects and contain records of all meetings held, and
corporate action taken by, the shareholders of the Company (including Sellers)
and the Board of Directors (and committees of the Board of Directors) of the
Company, and no meeting of any such shareholders, Board of Directors or
committee has been held for which minutes are not contained in such minute
books.

(c) Sellers and the Company have provided Purchaser with a calculation of
Contracted Backlog, a copy of which is attached hereto as Section 4.06(c) of the
Disclosure Schedules, and which is complete and correct in all respects.

(d) The remaining amount of the Company’s work in process for projects or jobs
begun but not yet completed, as of the Closing Date, based upon a percentage of
completion basis, as reflected in Section 4.06(d) of the Disclosure Schedules
(the “Work In Process”), represents a true and correct statement of the
remaining work to be completed for such projects or jobs, together with the
listing of costs incurred for those jobs, fees billed, and fees collected, and
to Seller’s and Company’s knowledge, is true, complete and correct in all
material respects. For purposes of this Section 4.06(d) only, Section 4.06(d) of
the Disclosure Schedules shall not be considered as being “true, complete or
correct in all material respects” if: (i) a job which is under contract is
omitted from the Schedule; or (ii) if a listed job reflects either costs or
billings or collections that are in error by more than 20% from actual; or
(iii) if the percentage of work claimed to be completed deviates by more than
20% from actual.

 

- 14 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 4.07. Absence of Certain Changes or Events. Except as set forth on
Section 4.07 of the Disclosure Schedules or as reflected in the Company’s
September 30, 2014 financial statement, since September 30, 2014, the Company
has operated the Business in the Ordinary Course of Business and there has not
been any:

(a) change, event or condition (whether or not covered by insurance) that has
resulted in, or might be expected to result in, a Material Adverse Effect on the
Company, the Shares or the Business;

(b) (i) increase in the compensation payable or to become payable to any
Personnel engaged in the Business, whether agreed upon orally or in writing, and
whether or not conditional; (ii) bonus, incentive compensation, service award or
other like benefit granted, made, or accrued, contingently or otherwise, for or
to the credit of any Personnel engaged in the Business, whether agreed upon
orally or in writing, and whether or not conditional; (iii) addition to or
modification of any Employee Plan, arrangement or practice or other employee
welfare, pension, retirement, profit-sharing or similar payment or arrangement
made or agreed to by the Company for any Personnel engaged in the Business; or
(iv) new employment agreement with any Personnel engaged in the Business to
which the Company is a party;

(c) sale, assignment or transfer of any of the Shares, assets or properties of
the Company except for fair market value and in the Ordinary Course of Business;

(d) cancellation of any indebtedness or waiver of any rights having a value in
the aggregate of $50,000 or greater, whether or not in the Ordinary Course of
Business;

(e) execution, delivery, amendment, cancellation, waiver, modification or
termination of any Contract;

(f) capital expenditure or acquisition of any securities or the execution of any
lease or any incurring of Liability in connection with the Business involving
payments in excess of $50,000 in the aggregate;

(g) failure to repay or discharge any obligation or Liability;

(h) failure to preserve the Business intact, to exercise best efforts to keep
available to Purchaser the services of the Personnel and to preserve for
Purchaser the goodwill of the Company’s dealers, suppliers, customers and others
having business relations with it;

(i) changes in policies or practices relating to selling practices, returns,
credit, discounts or other terms of sale or in policies of employment;

(j) changes in accounting methods or practices or in the rate or timing of
payment of trade payables or collection of Accounts Receivable;

 

- 15 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(k) revaluation by the Company of any of the Company’s assets, including writing
off any Accounts Receivable;

(l) failure to maintain in full force and effect insurance comparable in amount
and scope of coverage to insurance carried as of the date of this Agreement in
connection with the Business;

(m) damage, destruction or loss (whether or not covered by insurance) affecting
the Company’s assets or the Business;

(n) mortgage, pledge or other Encumbrance placed upon any of the Company’s
assets;

(o) indebtedness incurred for borrowed money or any commitment to borrow money
by the Company, or any loans, investments or capital contributions made or
agreed to be made by the Company, or any guarantee, assumption, endorsement of,
or other assumption of an obligation by the Company with respect to any
Liabilities or obligations of any other Person;

(p) change in the Company’s authorized or issued capital stock, grant of any
stock option or right to purchase shares of capital stock of the Company or
issuance of any security convertible into such capital stock;

(q) declare, set aside or pay any dividend or make any distribution with respect
to its capital stock (whether in cash or in kind) or redeem, purchase or
otherwise acquire any of its capital stock for the benefit of, any Seller or any
Affiliate of any Seller (other than payments made to officers, directors,
managers and employees in the Ordinary Course of Business);

(r) amendment or waiver to or modification, termination or cancellation of the
Governing Documents or any Material Contract of the Company;

(s) entry by the Company into any transaction with any of its Personnel or
payment to or from, or entry into any transaction with, any Affiliate or Related
Party of Seller or any such Personnel;

(t) indication by any customer or supplier of an intention to discontinue or
change the terms of its relationship with the Company;

(u) grant of any rights or interests to any other Person in any Intellectual
Property Assets, the Real Property or the Leased Real Property;

(v) labor union organizing activity or any actual or threatened employee
strikes, work stoppages, slowdowns or lockouts;

(w) Tax election outside of the Ordinary Course of Business;

 

- 16 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(x) payment to or from, or entry into any transaction with, any Affiliate of the
Company; or

(y) agreement by the Company to do any of the foregoing or any action by the
Company that would result in the occurrence of any of the foregoing.

Section 4.08. Tax Matters.

(a) Except as otherwise provided in Section 8.01 below, the Company and LLC have
filed or caused to be filed on a timely basis all Tax Returns and all reports
with respect to Taxes that are or were required to be filed pursuant to
applicable Law. All Tax Returns and reports filed by the Company and LLC are
true, correct and complete in all respects and were prepared in compliance with
all applicable laws and regulations. The Company and LLC have paid, or made
provision for the payment of, all filed or required to be filed, Taxes that have
or may have become due for all periods covered by all Tax Returns filed or
required to be filed, or otherwise, or pursuant to any assessment received by
the Company, except such Taxes as are set forth on Section 4.08(a) of the
Disclosure Schedules and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Interim Balance Sheet. The Company and LLC have made all withholding of Taxes
required to be made under all applicable Laws, including, without limitation,
withholding with respect to sales and use Taxes and compensation paid to
employees, and the amounts withheld have been properly paid over to the
appropriate Tax authorities. The Company and LLC currently are not the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made or could reasonably be made by any Governmental Entity
in a jurisdiction where the Company or LLC does not file Tax Returns that they
are or may be subject to taxation by that jurisdiction. There are no
Encumbrances on any of the Shares or Interests that arose in connection with any
failure (or alleged failure) to pay any Tax and no basis exists for assertion of
any claims attributable to Taxes which, if adversely determined, would result in
any such Encumbrance. The Company and LLC are not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code. The transactions contemplated by this
Agreement are not subject to the Tax withholding provisions of Section 3406 of
the Code or of Sub-Chapter A or Chapter 3 of the Code, or of any other
comparable provision of Law.

(b) The Company and LLC have delivered to Purchaser copies of, and
Section 4.08(b) of the Disclosure Schedules contains a complete and accurate
list of, all Tax Returns filed since December 31, 2010. The federal and state
income or franchise Tax Returns of the Company and LLC have been audited by the
IRS or relevant state tax authorities or are closed by the applicable statute of
limitations for all taxable years through December 31, 2009. Section 4.08(b) of
the Disclosure Schedules contains a complete and accurate list of all Tax
Returns of the Company and LLC that have been audited or are currently under
audit and accurately describes any deficiencies or other amounts that were paid
or are currently being contested. No deficiencies are expected to be asserted
with respect to any such current audit. All

 

- 17 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described on Section 4.08(b) of the Disclosure Schedules. The Company and LLC
have delivered to Purchaser, copies of any examination reports, statements or
deficiencies or similar items with respect to such audits. Neither the Company,
LLC nor any Seller expect that any Governmental Entity may assess any additional
Taxes for any period for which Tax Returns have been filed. There is no dispute
or claim concerning any Taxes of the Company or LLC either: (i) claimed or
raised by any Governmental Entity; or (ii) as to which the Company or LLC have
Knowledge. Section 4.08(b) of the Disclosure Schedules contains a list of all
Federal and California, Washington and Texas state Tax Returns for which the
applicable statute of limitations has not run. The Company and LLC have not
given or been requested to give waivers or extensions (or is or would be subject
to a waiver or extension given by any other Person) of any statute of
limitations relating to the payment of Taxes of the Company or LLC or for which
the Company or LLC may be liable.

(c) There is no Tax sharing agreement, Tax allocation agreement, Tax indemnity
obligation or similar Contract understanding or practice with respect to Taxes
(including any advance pricing agreement, closing agreement or other arrangement
relating to Taxes) that will require any payment by the Company or LLC.

(d) The Company (i) has not been a member of an affiliated group within the
meaning of Code Section 1504(a) (or any similar group defined under a similar
provision of state, local or foreign Law), and (ii) has no Liability for Taxes
of any Person (other than the Company and its subsidiaries) under Treas. Reg.
sect. 1.1502-6 (or any similar provision of state, local or foreign Law), as a
transferee or successor by contract or otherwise.

(e) The Company and LLC have disclosed on its federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Code Section 6662.

(f) The Company elected to be taxed as an S corporation within the meaning of
Code Sections 1361 and 1362 by filing a valid IRS form 2553 to be effective as
of December 10, 2008 (the “S Election”) and has been a taxed as a validly
electing S corporation within the meaning of Code Sections 1361 and 1362 at all
times since the effective date of the S Election. The Company will be an S
corporation up to and including the Closing Date.

(g) At all times since its formation, LLC has been and will be through the date
of contribution to the Company, classified as a partnership for federal income
tax purposes.

(h) The Company will not be liable for any Tax under Code Section 1374 in
connection with the deemed sale of its assets caused by the Section 338(h)(10)
Election. The Company has not, in the past 10 years (A) acquired assets from
another

 

- 18 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

corporation in a transaction in which the Company’s Tax basis for the acquired
assets was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) in the hands of the transferor or
(B) acquired the stock of any corporation that is a qualified subchapter S
subsidiary.

(i) Neither Company nor LLC has engaged in a trade or business, had a permanent
establishment (within the meaning of an applicable Tax treaty), or otherwise
become subject to Tax jurisdiction in a country other than the country of its
formation.

(j) Neither Company nor LLC has agreed, or are required, to make any adjustment
under Section 481(a) of the Code by reason of a change in accounting method or
otherwise. Neither the Company nor LLC will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any period
(or any portion thereof) ending after the Closing Date as a result of any
installment sale or other transaction on or prior to the Closing Date or any
accounting method change or agreement with any Taxing Authority.

(k) Neither Company nor LLC has been a party to a transaction that is or is
substantially similar to a “listed transaction,” as such term is defined in
Treasury Regulations Section 1.6011 4(b)(2), or any other transaction requiring
disclosure under analogous provisions of state, local or foreign Tax Law.

Section 4.09. Absence of Undisclosed Liabilities.

(a) Except as set forth on Section 4.09 of the Disclosure Schedules, the Company
has no indebtedness, obligation or Liability (in any case, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated or due or to become due) which is not shown on the
face of the Interim Balance Sheet (rather than in the notes thereto), other than
Liabilities incurred or accrued in the Ordinary Course of Business since the
Interim Balance Sheet Date (none of which is a Liability resulting from, arising
out of, relating to, in the nature of, or caused by any breach of any Contract,
breach of warranty, tort, infringement, violation of Law, environmental matter,
claim or lawsuit) and, to the Knowledge of the Company and the Sellers, there is
no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against any of the Sellers,
the Business or the Company giving rise to any such indebtedness, obligation or
Liability. None of the Company’s Personnel is now or shall by the passage of
time hereinafter become entitled to receive any vacation time, vacation pay or
severance pay attributable to services rendered prior to such date except as
disclosed on the face of the Interim Balance Sheet and included in the
calculation of the Final Working Capital. The Shares shall be conveyed to
Purchaser pursuant to this Agreement free and clear of all Encumbrances (other
than the Permitted Encumbrances), and Purchaser shall not incur any Liability or
obligation as a result of its acquisition of the Shares.

 

- 19 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(b) For avoidance of doubt, upon the occurrence of Closing all long term
liabilities of the Company shall be paid from Company’s existing cash or the
Closing Cash Payment, and all liabilities discussed on Section 4.09 of the
Disclosure Schedules will be either paid by the Sellers or properly reserved for
in connection with the calculation of the Final Working Capital and the only
remaining liabilities of the Company shall be: (i) those liabilities reflected
or accrued in the calculation of the Final Working Capital; and (ii) those
liabilities which relate to an ongoing obligation to complete performance under
any contracts in existence at Closing.

Section 4.10. Real Property. The Company does not own any real property which is
held for, or used in, the Business (collectively, the “Real Property”). Magnus
Real Estate Group, LLC (“MRE”), an Affiliate of the Company, owns certain Real
Property which it leases to the Company. To the Company or Seller’s Knowledge,
no portion of the Real Property owned by MRE and being leased by the Company is
located in either a “Special Flood Hazard Area” pursuant to the Federal
Insurance Rate Maps created by the Federal Emergency Management Agency or an
area which is inundated by a “100 year” flood as provided by any Governmental
Entity.

Section 4.11. Leased Real Property. Section 4.11 of the Disclosure Schedules
sets forth a list of all real property in which the Company has a leasehold
interest (the “Leased Real Property”, with the leases or other agreements
evidencing such interests being referred to as the “Real Property Leases”). The
Company has provided Purchaser with complete and accurate copies of all Real
Property Leases. Neither the Company nor any party thereto is in breach of or
default under any Real Property Lease, and no party to any Real Property Lease
has given the Company notice (whether written or oral) of or made a claim with
respect to any breach or default thereunder. None of the Leased Real Property is
subject to any sublease or grant to any Person of any right to the use,
occupancy or enjoyment of the property or any portion thereof except as provided
for in the Real Property Leases. The Leased Real Property is not subject to any
Encumbrance (other than the lien, if any, of current property Taxes and
assessments not in default and other than as provided for in the Real Estates
Leases). The Leased Real Property is not subject to any use restrictions,
exceptions, reservations or limitations which in any respect interfere with or
impair the present and continued use thereof in the Ordinary Course of Business.
There are no pending or, to the Company’s or Sellers’ Knowledge, threatened
condemnation or other Proceedings or claims relating to any of the Leased Real
Property. The Real Property Leases shall continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms immediately
following the consummation of the transactions contemplated by this Agreement.

Section 4.12. Conformity of the Real Property and the Leased Real Property. To
the Company’s or Sellers’ Knowledge all buildings, structures and improvements
located on, fixtures contained in, and appurtenances attached to the Real
Property or the Leased Real Property conform in all respects to all applicable
Laws, including those related to zoning, use or construction, and the Real
Property and the Leased Real Property are zoned for the purposes for which they
are presently used by the Company. All such buildings, structures, improvements,
fixtures and appurtenances are in good condition and repair, subject to normal
wear and tear, and no condition exists which interferes with the economic value
or use thereof.

 

- 20 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 4.13. Equipment and Machinery.

(a) Section 4.13 of the Disclosure Schedules sets forth a list of all Equipment
and Machinery (whether owned or leased by the Company) included in the Company’s
assets and a designation as to whether such Equipment and Machinery is owned or
leased by the Company. Except as set forth on Section 4.13 of the Disclosure
Schedules, as of the Closing, the Company has good title, free and clear of all
Encumbrances (other than the Permitted Encumbrances), to the Equipment and
Machinery listed as owned by it. Except as set forth on Section 4.13 of the
Disclosure Schedules, the Company holds good and transferable leasehold
interests in all Equipment and Machinery listed as leased by it, in each case
under valid and enforceable leases.

(b) The Equipment and Machinery are in good operating condition and repair
(except for ordinary wear and tear), are all of the Equipment and Machinery
necessary or desirable for the operation of the Business as presently conducted
(and as presently proposed to be conducted), and are in conformity in all
respects with all applicable Laws and other applicable requirements.

Section 4.14. Accounts Receivable and Inventories.

(a) Except for billing corrections made in the Ordinary Course of Business,
which have no impact on the calculation of Final Working Capital, the Accounts
Receivable reflected in the Interim Balance Sheet, and all Accounts Receivable
arising since the Interim Balance Sheet Date, represent or shall represent bona
fide claims, arms-length transactions, against debtors for sales, services
performed or other charges arising in the Ordinary Course of Business and are
not subject to dispute, set-off or counterclaim. The Company shall use
commercially reasonable efforts to collect all Accounts Receivable in full in
the Ordinary Course of Business (without the necessity of legal Proceedings)
within ninety (90) calendar days after invoicing therefor in accordance with
their terms, and at the aggregate recorded amounts thereof. Except for any
billing corrections made in the Ordinary Course of Business, which have no
impact on the calculation of Final Working Capital, as referenced above, in the
event the Company is unable to collect any Accounts Receivable within such
ninety (90) day period, Purchaser shall be entitled to setoff such uncollected
amounts from the then remaining value of the Note, provided, however, that if
any of such funds are collected after such setoff then the collected funds shall
be paid to the Sellers.

(b) All items of Inventory included in the Company’s assets reflected on the
Interim Balance Sheet or acquired after the Interim Balance Sheet Date and prior
to the Closing Date consist or shall consist of a quality and quantity usable
and saleable within a reasonable period of time in the Ordinary Course of
Business. All Inventory had or shall have a commercial value at least equal to
the value shown on the Interim

 

- 21 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Balance Sheet and is or shall be valued in accordance with GAAP at the lower of
cost or market value on a first in, first out basis. All Inventory (other than
Inventory in transit in the Ordinary Course of Business) is located at the Real
Property or at the Leased Real Property. Work-in-process Inventories are now
valued, and shall be valued on the Closing Date, according to GAAP.

Section 4.15. Services.

(a) Purchaser has been furnished with complete and accurate copies of the
standard terms and conditions of sale for each of the products or services of
the Company (containing applicable guaranty, warranty and indemnity provisions).
Except as set forth on Section 4.15(a) of the Disclosure Schedules, no product
manufactured, sold or delivered by, or service rendered by or on behalf of, the
Company is subject to any guaranty, warranty or other indemnity, express or
implied, beyond such standard terms and conditions.

(b) The Company has no Liability of any nature whether based on strict
liability, negligence, breach of warranty (express or implied), breach of
contract or otherwise, in respect of any product, component or other item
manufactured, sold, designed or produced prior to the Closing by, or service
rendered prior to the Closing by or on behalf of, the Company or any predecessor
of the Company that is not otherwise fully and adequately reserved against as
reflected on the face of the Interim Balance Sheet.

(c) The Company has not entered into, or offered to enter into, any Contract
pursuant to which the Company or Purchaser (after the Closing Date) is or shall
be obligated to make any rebates, discounts, promotional allowances or similar
payments or arrangements with or to any customer or other business relation.

Section 4.16. Intellectual Property.

(a) Section 4.16(a) of the Disclosure Schedules contains a complete and accurate
list of all of the Intellectual Property Assets owned, in whole or in part, or
licensed by the Company. Except as set forth on Section 4.16(a) of the
Disclosure Schedules, the Intellectual Property Assets are all those necessary
for the operation of the Business as it is currently conducted or presently
proposed to be conducted by the Company. All of the Intellectual Property Assets
are in good standing, are duly authorized, validly, issued and enforceable and
have not been cancelled. The Company, nor any Seller, has Knowledge of any facts
that would invalidate or render any of the Intellectual Property Assets
unenforceable.

(b) The Company is the owner or licensee of all right, title and interest in and
to each of the Intellectual Property Assets, free and clear of all Encumbrances.
The Company’s use of its Intellectual Property Assets, and the operation of the
Business as currently conducted and as presently proposed to be conducted does
not and shall not infringe, misappropriate or otherwise make any unlawful or
unauthorized use of any of the intellectual property assets or other proprietary
right of any Person. Except as set

 

- 22 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

forth on Section 4.16(b) of the Disclosure Schedules, (i) there are no licenses
now outstanding or other rights granted to any Person with respect to any of the
intellectual property assets, (ii) neither the Company, nor any Seller is a
party to any Contract with respect to any of the Intellectual Property Assets
and (iii) neither the Company, nor any Seller has received any notice or other
communication claiming, alleging or suggesting that the Company has infringed,
misappropriated or otherwise made any unlawful or unauthorized use of any of its
Intellectual Property Assets, and, to the Knowledge of the Company or any
Seller, no other Person has threatened to make any such claims and there are no
basis for any claims. To the Knowledge of the Company or any Seller, no third
party is infringing any of the Company’s rights in any of its Intellectual
Property Assets. All of the Intellectual Property Assets are assignable to
Purchaser without the consent or approval of any Person. Except as described on
Section 4.16(b) of the Disclosure Schedules, there are no unresolved claims made
that any of the Intellectual Property Assets or the activities of the Company or
any Seller in connection with the Intellectual Property Assets constitutes
unfair competition or are in violation or infringement of any Mark, Patent,
Copyright, Trade Secret, Documentation, Domain Name, Software or Website or
registration therefore, of any other Person.

(c) Upon consummation of the transactions contemplated by this Agreement,
Purchaser shall receive complete and exclusive right, title and interest in and
to all tangible and intangible property rights existing in the Intellectual
Property Assets. The Company has developed the Intellectual Property Assets
entirely through its own efforts and for its own account. There are no
Intellectual Property Assets that have been created by any independent
contractor or other third party for the Company, other than the Intellectual
Property Assets owned by independent contractors or third Parties and licensed
to the Company pursuant to the license agreements listed on Section 4.16(c) of
the Disclosure Schedules. Each of the license agreements listed on
Section 4.16(c) of the Disclosure Schedules following the consummation of the
transactions contemplated by this Agreement (i) shall remain the legal, valid,
binding and enforceable obligations of such independent contractor or third
party and (ii) have not been repudiated in any way by the Company nor is the
Company in default under such agreements.

(d) The Company is not in default with respect to any order, writ, judgment,
award, injunction or decree of any Governmental Entity or regulatory authority
or arbitrator applicable to the Intellectual Property Assets or the Company’s
activities in connection therewith, nor does the Company or any Seller have any
Knowledge that any factual circumstances could result in such default.

(e) The Company has not agreed to indemnify any Person against any charge of
infringement or other violation with respect to any of the Intellectual Property
Assets.

(f) The Company has the right, which, to the Company’s or Sellers’ Knowledge, is
non-terminable and not subject to expiration or revocation, to develop,

 

- 23 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

license, control, regulate the use of or otherwise exploit the Intellectual
Property Assets without any valid legal or equitable claim by, or payment or
other obligation owing to, or required consent from, any Person.

Section 4.17. Employee Benefit Plans.

(a) Section 4.17(a) of the Disclosure Schedules contains a complete and accurate
list of all Employee Plans and the Company’s Benefit Obligations. All such
Employee Plans and the Company’s Benefit Obligations are in full force and
effect and are in compliance in all respects, both as to form and operation,
with all applicable provisions of ERISA, the Code and any other applicable Laws,
and with any applicable collective bargaining agreements. No event has occurred,
and there exists no condition or set of circumstances which has resulted in or
which could result in the imposition of any Liability on the Company under
ERISA, the Code or other applicable Law with respect to such Employee Plans or
the Company’s Benefit Obligations.

(b) All Employee Plans which are “employee pension benefit plans” within the
meaning of Section 3(2) of ERISA and which are intended to meet the
qualification requirements of Section 401(a) of the Code have at all times met
the qualification requirements of Section 401(a) of the Code (“Pension Plan”),
and each related trust has at all times been exempt from taxation under
Section 501(a) of the Code. All contributions required to be made under the
terms of any Employee Plans have been timely made or have been reflected in the
Financial Statements.

(c) The Company is not part of a controlled group of employers with any other
Person (as defined in Section 7701(a)(l) of the Code) which is considered a
single employer under Sections 414(b), (c), (m) or (o) of the Code, or
Section 3(5) or 4001(b)(1) of ERISA, or the regulations promulgated thereunder.

(d) The Company does not sponsor, maintain or contribute to, and is not required
to contribute to, and has never contributed to, any Employee Plan that is
subject to Title IV of ERISA or any Multiemployer Plan and has no Liability of
any nature, whether known or unknown, fixed or contingent, choate or inchoate,
with respect to any such Employee Plan or Multiemployer Plan.

(e) The Company does not sponsor, maintain or contribute to, and is not required
to contribute to, and has never contributed to any medical, health, life or
other welfare benefits for present or future terminated or retired employees or
their spouses or dependents, other than as required by Part 6 of Subtitle B of
Title I of ERISA, COBRA, or any comparable state Law, and has no Liability of
any nature, whether known or unknown, fixed or contingent, choate or inchoate,
with respect to any such post-termination welfare benefits.

(f) Each Pension Plan has received determination letters from the IRS to the
effect that each such Pension Plan is qualified and the related trusts are
exempt from federal income taxes, and no determination letter received with
respect to any Pension Plan has been revoked, nor is there any reason for such
revocation, nor has any Pension Plan been amended since the date of its most
recent determination letter in any respect which could adversely affect its
qualification.

 

- 24 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(g) There are no pending audits or investigations by any governmental agency
involving any of the Employee Plans, and there are no threatened or pending
claims (except for individual claims for benefits payable in the normal
operation of the Employee Plans), suits or Proceedings involving any Employee
Plan, any fiduciary thereof or service provider thereto, nor, to the Company’s
or Sellers’ Knowledge, is there any reasonable basis for any such claim, suit or
Proceeding.

(h) None of the Company, any ERISA Affiliate or any employee of the Company or
any ERISA Affiliate has engaged in a “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Code, nor has any such person
breached any duty imposed by Title I of ERISA, with respect to any Employee
Plan. No other Person has engaged in such a prohibited transaction or breach
with respect to any Employee Plan.

(i) All insurance premiums under any insurance policy related to an Employee
Plan for any period up to and including the Closing Date have been paid, or
accrued and booked on or prior to the Closing Date in the Financial Statements,
and, with respect to any such insurance policy or premium payment obligation,
the Company is not subject to a retroactive rate adjustment, loss sharing
arrangement or other actual or contingent Liability.

(j) Within the six-month period preceding the Closing Date, there has been no
amendment to, announcement by the Company relating to, or change in employee
participation or coverage under, any Employee Plan which would increase the
expense of maintaining such Employee Plan above the level of the expense
incurred therefor for the most recent fiscal year, except for increases directly
resulting from an increase in the number of persons employed by the Company or
promotions of existing employees in the Ordinary Course of Business.

(k) The Company does not have any Contract, whether legally binding or not, to
create any additional Employee Plan or to modify any existing Employee Plan.

(l) No condition, fact or circumstance exists which would prevent the Company
from amending or terminating any Employee Plan with respect to any future,
current, former or retired employee, independent contractor or agent of the
Company.

(m) As applicable, with respect to each of the Employee Plans, the Company has
delivered to Purchaser complete and accurate copies of: (i) all plan documents
(including all amendments and modifications thereof) and, in the case of an
unwritten Employee Plan, a written description thereof, and in either case all
related agreements including the trust agreement and amendments thereto,
insurance contracts and investment management agreements; (ii) the last three
(3) filed Form 5500 series and all schedules thereto; (iii) the current summary
plan descriptions and all modifications thereto; (iv) the three (3) most recent
actuarial reports, financial statements and trustee

 

- 25 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

reports; and (v) copies of all private letter rulings, requests and
determination letters issued with respect to any Employee Plan and filings,
summaries of self-corrections or applications made under the Employee Plans
Compliance Resolution System (as set forth in Revenue Procedure 2003-44, and any
successor thereto) or the Voluntary Fiduciary Correction or Delinquent Filer
Voluntary Compliance programs with respect to the Employee Plans within the past
five (5) years.

(n) The Company has not, since December 31, 2013, (i) granted an interest in a
nonqualified deferred compensation plan (as defined in Section 409A(d)(1) of the
Code) which interest has been or, upon the lapse of a substantial risk of
forfeiture with respect to such interest, will be subject to the Tax imposed by
Sections 409A(a)(1)(B) or (b)(4)(A) of the Code, or (ii) modified the terms of
any nonqualified deferred compensation plan in a manner that could cause an
interest previously granted under such plan to become subject to the Tax imposed
by Sections 409A(a)(1)(B) or (b)(4) of the Code.

(o) All deferred compensation arrangements, as defined under Section 409A of the
Code, have been or will be amended to comply with Code Section 409A on or prior
to the Closing Date, and therefore, no such arrangements will be subject to the
Tax imposed by Sections 409A(a)(1)(B) or (b)(4)(A) of the Code.

(p) It is expressly understood that Purchaser assumes no Liability for any
underfunding of the Employee Plans or the Company’s Benefit Obligations, and
that the ongoing operations or termination of such Employee Plans or the
Company’s Benefit Obligations, and any expenses or Liabilities incidental
thereto, shall be the sole responsibility of the Company.

Section 4.18. Personnel; Labor Relations.

(a) Section 4.18(a) of the Disclosure Schedules sets forth a list of all
collective bargaining agreements and other agreements or documents relating to
relationships with Personnel to which the Company is a party, identifying the
Parties thereto, the expiration dates and the status thereof. The Company has
provided Purchaser a true and complete copy of all such collective bargaining
agreements. In the event the Company has entered into any collective bargaining
agreements of which Purchaser has not been provided a true and complete copy,
Sellers and the Company represent and warrant that any such agreements do not
contain any terms materially different than those which have been provided.

(b) (i) There is no labor strike, lockout, dispute, slowdown or stoppage pending
or threatened against or involving the Company, nor has any such event or labor
difficulty occurred within the past five (5) years, (ii) no union claims to
represent the Company’s Personnel, (iii) the Company is not a party to nor is
the Company bound by any collective bargaining or similar agreement with any
labor organization, written work rules or practices or unwritten work rules or
practices agreed to with any labor organization or employee association,
(iv) there has been no attempt to organize

 

- 26 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

any group or all of the Company’s Personnel within the past five (5) years,
(v) the Company is in compliance in all respects with all applicable Laws
relating to employment and employment practices, terms and conditions of
employment, wages, hours of work and occupational safety and health, (vi) there
is no unfair labor practice charge or complaint against the Company pending or
threatened before the National Labor Relations Board or any Governmental Entity
(and there is no reasonable basis therefor), (vii) there is no charge with
respect to or relating to the Company pending before the Equal Employment
Opportunity Commission or any other agency responsible for the prevention of
unlawful or discriminatory employment practices (and there is no reasonable
basis therefor), (viii) the Company has not received any notice of the intent of
any Governmental Entity responsible for the enforcement of labor or employment
Laws to conduct an investigation or other inquiry relating to the Company, and
no such investigation or other inquiry is in progress, (ix) there is no
Proceeding pending or threatened, in any forum by or on behalf of any present or
former Personnel of the Company, any applicant for employment or any class or
classes of the foregoing alleging breach of any express or implied Contract of
employment, any Law governing employment or the termination thereof or other
discriminatory, wrongful or tortious conduct in connection with the employment
relationship, (x) there is no agreement of any kind which restricts the Company
from relocating, closing or terminating any of its operations or facilities,
(xi) neither the Company nor any Seller has any Knowledge that any of the
Company’s Personnel has any current or immediate plans to terminate his or her
employment with the Company, and (xii) the Company has no present intention to
terminate the employment of any Personnel due to misconduct, absenteeism or
unsatisfactory performance.

(c) The Company has not, in the past five (5) years, with respect to the
Business, effectuated (i) a “plant closing” (as defined in the WARN Act)
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility of the Business, or (ii) a “mass
layoff” (as defined in the WARN Act) affecting any site of employment or
facility of the Business, nor has the Business been affected by any transaction
or engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar Law. None of the Company’s Personnel has suffered an
“employment loss” (as defined in the WARN Act) during the previous six
(6) months.

(d) Nothing contained in this Agreement shall confer upon any Personnel of the
Company any right with regard to continued employment by Purchaser nor any third
party beneficiary rights, nor shall anything herein (i) interfere with the right
of Purchaser after the Closing Date to terminate the employment of any of its
Personnel at any time, with or without cause or notice, or (ii) restrict
Purchaser in the exercise of its independent business judgment in establishing
or modifying any of the terms or conditions of the employment of its Personnel.
Purchaser will not incur any Liability on account of the Company’s Personnel in
connection with the transactions contemplated by this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(e) No Personnel of the Company is bound by any Contract that purports to limit
the ability of such Personnel (i) to engage in or continue to perform any
conduct, activity, duties or practice relating to the Business or (ii) to assign
to the Company or to any other Person any rights to any invention, improvement
or discovery. No former or current Personnel of the Company is a party to, or is
otherwise bound by, any Contract that in any way adversely affected, affects or
will affect the ability of Purchaser to conduct the Business as presently
conducted and as presently proposed to be conducted.

(f) (i) The Company has not entered into any severance or similar arrangement in
respect of any present or former Personnel that shall result in any Liability of
the Company or Purchaser to make any payment to any present or former Personnel
following termination of employment, including the termination of employment
effected by the transactions contemplated by this Agreement, and (ii) the
consummation of the transactions contemplated by this Agreement shall not
(A) increase or modify any benefits otherwise payable by the Company or
Purchaser to any Personnel or former Personnel of the Company, or (B) result in
the acceleration of time of payment or vesting of any such benefits except as
required under Section 411(d)(3) of the Code. The consummation of the
transactions contemplated by this Agreement shall not trigger any severance or
similar arrangement of the Company payable by Purchaser after the Closing. There
are no Contracts providing for payments that could subject any Person to
Liability for Tax under Section 409A or Section 4999 of the Code. No Employee
Plans provide for “parachute payments” within the meaning of Section 280G of the
Code.

(g) The Company has maintained workers’ compensation coverage as required by
applicable Law through the purchase of insurance and not by self-insurance or
otherwise.

Section 4.19. Environmental Compliance. As a result of the Company’s and Sellers
actions, and to the Company and Sellers’ Knowledge, as a result of the actions
of a third party:

(a) No Hazardous Material has been disposed of, spilled, leaked or otherwise
released on any Real Property or Leased Real Property or at any geologically or
hydrologically adjoining property, no Hazardous Materials are present on or in
the ambient air, surface water, ground water, land surface or subsurface strata
at any Real Property or Leased Real Property, including any Hazardous Materials
contained in barrels, aboveground or underground storage tanks, landfills, land
deposits, dumps, equipment (whether movable or fixed) or other containers,
either temporary or permanent, and deposited or located in land, water, sumps or
any other part of the Real Property or Leased Real Property or such adjoining
property, or incorporated into any structure therein or thereon, nor has any
Hazardous Material come to be located in the soil, surface water or groundwater
on or below any Real Property or Leased Real Property. No Hazardous Materials
are or have been generated, manufactured, treated, stored, transported, used,
disposed of or otherwise handled by the Company either on

 

- 28 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

or off of any Real Property or Leased Real Property, and there are no
underground storage tanks thereon (whether or not regulated and whether or not
out of service, closed or decommissioned). There is no condition affecting any
Real Property or Leased Real Property causing it to be in violation of any
Environmental Requirement. There are no asbestos-containing materials
incorporated into the buildings or interior improvements that are part of any of
the Real Property or Leased Real Property, or into any other assets of the
Company. There is no electrical transformer, fluorescent light fixture with
ballasts or other equipment containing polychlorinated biphenyls on any of the
Real Property or Leased Real Property. The Company has not conducted activities
on the Real Property or Leased Real Property involving the treatment, storage or
disposal of Hazardous Materials. To the Sellers’ Knowledge, and without inquiry,
and except as set forth in any Phase 1 study previously delivered by Purchaser,
no previous owner or tenant of the Real Property or Leased Real Property has
spilled, disposed, discharged, emitted or released any Hazardous Materials into,
upon or from any Real Property or Leased Real Property or into or upon the soil,
ground water or surface water thereof, nor has any previous owner or tenant of
the Real Property or Leased Real Property violated any Environmental
Requirements with respect to the Real Property or Leased Real Property.

(b) Except as set forth on Section 4.19(b) of the Disclosure Schedules, the
Company is in compliance with, and has at all times complied in all respects
with, all Environmental Requirements, and the Company has not received any
notice or been cited for any violation or potential violation of any such
Environmental Requirements. No capital expenditures by the Company or Purchaser
(following the Closing Date) shall be required to establish or maintain
compliance with any applicable Environmental Requirements. There is no pending
investigation, civil, criminal or administrative action, notice or demand
letter, notice of violation or other Proceeding by any Governmental Entity with
respect to ground water or surface water, soil or air contamination, the
storage, treatment, release, transportation or disposal of Hazardous Materials,
the use of underground storage tanks by the Company or any previous owner or
tenant of any Real Property or Leased Real Property or the violation of any
Environmental Requirement relating to any Real Property, Leased Real Property or
the Business. Neither the Company nor any Seller has received any notice or
other communication concerning any past, present or future events, actions or
conditions which under present Law may give rise to any Liability of the Company
or Purchaser (following the Closing Date) relating to the presence of Hazardous
Materials on the Real Property or Leased Real Property or on the real property
of any Person. The Company has no agreement with any Governmental Entity
relating to any such environmental matter or any environmental or Hazardous
Materials cleanup.

(c) A complete listing of all projects where Company transported Hazardous
Materials offsite, and the location where those offsite facilities are located,
is set forth on Section 4.19(c) of the Disclosure Schedules.

Section 4.20. Licenses and Permits. Section 4.20 of the Disclosure Schedules
sets forth a list, together with a description of type, duration and status, of
each of the Licenses

 

- 29 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

and Permits held by the Company or required in order to operate the Business.
The Company has obtained and maintained in full force and effect all Licenses
and Permits required to operate the Business in the Ordinary Course of Business.
The Company has provided Purchaser with true and complete copies of all Licenses
and Permits. The consummation of the transactions contemplated hereby shall not
interrupt or give any Governmental Entity the right to modify, terminate or
interrupt the continuation of any of the Licenses and Permits or the conduct of
the Business. The Company is in compliance with all terms, conditions and
requirements of all Licenses and Permits and no Proceeding is pending or
threatened relating to the revocation or limitation of any of the Licenses or
Permits.

Section 4.21. Insurance; Bonds.

(a) Section 4.21(a) of the Disclosure Schedules sets forth a list of all
policies of title, liability, fire, casualty, business interruption, workers’
compensation and all other forms of insurance (including, without limitation,
self-insurance arrangements) (collectively, the “Policies” and individually, a
“Policy”) insuring the properties, assets or other operations of the Company,
setting forth the carrier, policy number, expiration dates, premiums,
deductibles, description of type of coverage and coverage amounts. The Company
has provided Purchaser with true and complete copies of all of the Policies.

(b) Each of the Policies is in an amount and insures against the risks usually
and customarily carried by a Person engaged in the type of business which
constitutes the Business. Each of the Policies is in full force and effect. The
Company is not in default under any provisions of any Policy, and the Company
has not received notice of cancellation or modification of any Policy. There is
no claim by the Company pending under any Policy as to which coverage has been
questioned, denied or disputed by the underwriters of any Policy, and neither
the Company nor any of Sellers has any Knowledge of any basis for denial of any
claim under any Policy. The Company has not received any notice from or on
behalf of any insurance carrier issuing any Policy that insurance rates therefor
shall hereafter be increased or that there shall hereafter be a cancellation or
an increase in a deductible (or an increase in premiums in order to maintain an
existing deductible) or non-renewal of any Policy. The Policies are sufficient
in all respects for compliance by the Company with all requirements of Law and
with the requirements of all Material Contracts.

(c) Section 4.21(c) of the Disclosure Schedules set forth all outstanding bonds
or other surety arrangements issued or entered into in connection with the
assets and properties of the Company or the Business.

Section 4.22. Contracts and Commitments. Section 4.22 of the Disclosure
Schedules contains a list of all of the following Contracts (collectively, the
“Material Contracts”):

(a) employment, consulting, bonus, profit-sharing, percentage compensation,
deferred compensation, pension, welfare, retirement, stock purchase or stock
option plans and agreements and commitments with or relating to the Personnel
(current or former) or Affiliates of the Company;

 

- 30 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(b) notes, mortgages and Contracts for the repayment or borrowing of money by
the Company in excess of $50,000 in any one case or $200,000 in the aggregate,
or for a line of credit, including borrowings by the Company in the form of
guarantees of, indemnification for or agreements to acquire any obligations of
others, and all security or pledge agreements related thereto;

(c) Contracts relating to any joint venture, partnership, strategic alliance or
sharing of profits or losses with any Person to which the Company is a party or
by which it or any of its assets is bound;

(d) Contracts containing covenants purporting to limit the freedom of the
Company or any Personnel (current or former) to compete in any business or in
any geographic area;

(e) Contracts requiring payments or distributions to any shareholder or
Personnel of the Company (current or former), or any relative or Affiliate of
any such Person; and

(f) Contracts not made in the Ordinary Course of Business.

The Company has provided Purchaser with true and complete copies of all the
Contracts and each amendment, supplement, waiver or modification thereto. All of
the Material Contracts identified on, or required to be identified on
Section 4.22 of the Disclosure Schedules are in full force and effect and shall
continue to be in full force and effect on identical terms following the
consummation of the transactions contemplated hereby. Neither the Company, nor,
to the Company’s or Sellers’ Knowledge, any other party thereto, has breached
any provision of, or is in default under the terms of, nor does any condition
exist which, with or without notice or lapse of time, or both, would cause the
Company or any other party to be in default under any of the Material Contracts
or would constitute a breach or default or permit termination, modification or
acceleration under any such Material Contract. There are no renegotiations of,
attempts to renegotiate or outstanding rights to renegotiate any amounts paid by
or payable to the Company under current or completed Material Contracts with any
Person having the contractual or statutory right to demand or require such
renegotiation, and no such Person has made written demand for such
renegotiation.

Section 4.23. Customers and Suppliers. Section 4.23 of the Disclosure Schedules
sets forth a list of the names and addresses of (a) all of the Company’s
customers whose purchases exceeded eighty-five percent (85%) of the Company’s
total revenue in the calendar years ended December 31, 2012 and December 31,
2013, showing the dollar volume of sales or leases to each such customer for
such year, (b) the Company’s ten (10) largest customers by dollar volume (with
specification of the dollar volume) in the calendar years ended December 31,
2012 and December 31, 2013, and (c) any suppliers of the Company’s whose dollar
volume (with specification of the dollar volume) in the calendar years ended
December 31, 2012 and December 31, 2013 equaled or exceeded Two-Hundred and
Fifty Thousand and

 

- 31 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

No/100s dollars ($25,000.00). No customer or supplier required to be set forth
on Section 4.23 of the Disclosure Schedules has terminated or modified within
the past eighteen (18) months, or, to the Knowledge of the Company or any
Seller, intends to terminate or modify its business relationship with the
Company.

Section 4.24. Compliance with Law. Except as set forth on Section 4.24 of the
Disclosure Schedules, to the Company’s or Sellers’ Knowledge, the Company and
the Business are in compliance with all applicable Laws, including, without
limitation, those applicable to discrimination in employment, occupational
safety and health, trade practices, competition and pricing, product warranties,
zoning, building, sanitation, employment, retirement, labor relations, product
advertising and any and all applicable Environmental Requirements. The Company
is not in default with respect to any order, writ, judgment, award, injunction
or decree of any Governmental Entity or arbitrator applicable to it or the
Business, its Personnel or any of its assets, and there are no factual
circumstances that are likely to result in such default. The Company has not
received, at any time since December 31, 2012, any notice or other communication
(whether oral or written) from any Governmental Entity or any other Person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, any term or requirement of any order to which the Company or any of
its assets is or has been subject.

Section 4.25. Litigation. Except as set forth on Section 4.25 of the Disclosure
Schedules, (a) there are no investigations, inquiries, audits or Proceedings
pending or threatened against or affecting the Company, the Business or any of
its assets (nor is there any basis for the foregoing), (b) there are no
unsatisfied judgments of any kind against the Company, the Business or any of
its assets and (c) the Company is not subject to any judgment, order, decree,
rule or regulation of any court or Governmental Entity.

Section 4.26. Absence of Certain Business Practices. Within the five (5) years
immediately preceding the Closing, neither the Company nor any Seller, nor to
the Company’s or Sellers’ Knowledge, any Personnel of the Company, nor any other
Person acting on behalf of the Company, has given or agreed to give, directly or
indirectly, any gift or similar benefit to any dealer, supplier, customer,
governmental employee or other Person who is or may be in a position to help or
hinder the Business (or assist the Company in connection with any actual or
proposed transaction relating to the Business or the Shares) which might subject
the Company to any damage or penalty in any civil, criminal or governmental
Proceeding or which, if not continued in the future, would be reasonably likely
to have a Material Adverse Effect on the Company, Purchaser or the Business.

Section 4.27. No Other Agreement to Sell Shares. Neither the Company nor any
Seller has an obligation, absolute or contingent, to any Person (other than
Purchaser) to sell any of the Shares, or to effect any merger, consolidation or
other reorganization of the Company, or to enter into any agreement with respect
thereto.

Section 4.28. Relationships With Related Persons. Except as set forth on
Section 4.28 of the Disclosure Schedules neither the Company, nor any Seller or
any Related Person of any of them has, or since December 31, 2010 has had, any
interest in any property (whether real, personal or mixed and whether tangible
or intangible) used in or pertaining to the

 

- 32 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Business. Neither the Company nor any Seller nor any Related Person of any of
them currently owns, or since December 31, 2010 has owned, of record or as a
beneficial owner, an equity interest or any other financial or profit interest
in any Person that (a) has had business dealings or a financial interest in any
transaction with the Company other than business dealings or transactions set
forth on Section 4.28 of the Disclosure Schedules, each of which has been
conducted in the Ordinary Course of Business with the Company at substantially
prevailing market prices and on substantially prevailing market terms, or
(b) has engaged in competition with the Company with respect to any line of the
products or services of the Company (a “Competing Business”) in any market
presently served by the Company, except for ownership of less than one percent
(1%) of the outstanding capital stock of any Competing Business that has shares
of capital stock that are publicly traded on any nationally recognized exchange.

Section 4.29. Broker’s and Finder’s Fees. Except as set forth on Section 4.29 of
the Disclosure Schedules (which fees shall be paid and fully discharged by the
Sellers), no broker, finder or other Person is entitled to any commission or
finder’s fee in connection with this Agreement or the transactions contemplated
by this Agreement as a result of any actions or commitments of the Company (or
its Affiliates).

Section 4.30. All Material Information. Neither the Company, nor any Seller has
intentionally withheld from Purchaser any material facts relating to the Shares,
the Business, the operations of the Company or the financial or other condition
of the Company. Subject to any conditions or qualifications set forth in this
Agreement, no representation or warranty made herein or in any of the Related
Agreements by the Company or any Seller and no statement contained in any
certificate, schedule, exhibit or other instrument furnished or to be furnished
to Purchaser by the Company or any Seller in connection with the transactions
contemplated by this Agreement contains or will contain an untrue statement of a
fact or omits or will omit to state any fact necessary in order to make any
representation, warranty or other statement of the Company or any Seller not
misleading.

Section 4.31. Government Contracts.

(a) (i) All Contracts, including all task orders issued from such Contracts,
between any of the Companies and any Governmental Entity (collectively, the
“Government Contracts”) constitute valid and binding obligations of the Company
and the other party or Parties thereto, enforceable in accordance with, and
subject to, their respective terms, (ii) the Company is in compliance in all
respects with the terms of each of the Government Contracts, (iii) neither the
Company nor any other party has terminated, canceled or waived any term or
condition of any Government Contract, and (iv) the cost accounting, estimating,
property and procurement systems relating to the Government Contracts are in
compliance in all respects with applicable Laws and Contract provisions,
including applicable cost principles and applicable cost accounting standards.
Section 4.31(a) of the Disclosure Schedules sets forth a list of all Government
Contracts which require a performance bond and the amount of such bond.

(b) No Government Contract has a currently incurred or currently projected cost
overrun.

 

- 33 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(c) Except as set forth on Section 4.31 (c) of the Disclosure Schedules, all of
which assignments were made in accordance with 31 U.S.C. § 3727 (otherwise known
as the Assignment of Claims Act) and 41 U.S.C. § 15 (otherwise known as the
Assignment of Contracts Act), and except for Encumbrances which will be
discharged or terminated on or prior to the Closing, the Company has not
assigned or otherwise conveyed or transferred, or agreed to assign or otherwise
convey or transfer, to any Person, any right, title or interest in or to any of
the Government Contracts, or any Accounts Receivable relating thereto, whether
as a security interest or otherwise.

(d) No Seller, nor the Company has received any notice or other communication in
any form from any federal, state, local or foreign Governmental Entity regarding
its actual or threatened disqualification, suspension or debarment from
contracting with any federal, state, local or foreign government including any
show cause notice or cure notice, notice of termination for default, notice for
deductive change or, in the case of any notification of termination for
convenience, any such notifications which in the aggregate or individually could
have a Material Adverse Effect on the Company or the Business.

(e) There is no (i) pending or, to the Knowledge of the Company or any Seller,
threatened investigation relating to any Government Contract, or
(ii) termination for default or cure notice or show cause notice proposed or
currently in effect relating to any Government Contract.

(f) There are currently no claims or Proceedings under the False Claims Act or
other relevant statutes relating to any Government Contract for any period
preceding the Closing.

Section 4.32. Lower Presidio Claims.

(a) The term “Lower Presidio Claim” means all claims arising out of the contract
and facts at issue in Magnus Pacific Corporation v. United States (IBWC
Litigation), pending in the United States Court of Federal Claims. The
Purchasers, the Company and the Sellers agree that the Sellers may, in their
sole discretion, continue to pursue litigation regarding the Lower Presidio
Claim, and agree that the litigation decisions and litigation strategies will be
under the control of the Sellers’ Representative, with the exception of
decisions related to the settlement of any claims, which shall require approval
of the Purchaser, which approval shall not be unreasonably withheld. The Sellers
agree to promptly pay all costs of such litigation, including, but not limited
to attorney’s fees and costs. All amounts recovered in connection with the Lower
Presidio Claim shall be the property of Sellers, and shall be transferred by the
Company to the Sellers as promptly as practicable after receipt by the Company,
and any amounts payable by the Company in connection with the Lower Presidio
Claim shall be the sole responsibility of, and paid by, the Sellers.

(b) The term “Lower Presidio Disputed Liability” refers to a claim made against
Company in Far South Mining, LLC v. Magnus Corporation, U.S. District

 

- 34 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Court of Texas, San Antonio Division, Case No. 5:14-CV-00217DAE. The Company has
settled the Lower Presidio Disputed Liability for [*] through the negotiation of
a settlement agreement with Far South Mining, LLC, through which settlement
agreement the Company does not admit fault, and which settlement agreement,
pursuant to its terms, is confidential. The [*] settlement amount will be
included in the calculation of Final Working Capital.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Sellers as follows:

Section 5.01. Organization; Power. Purchaser is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Illinois,
and has all requisite corporate power and authority to own its properties and
assets and to conduct its business as it is now conducted.

Section 5.02. Authorization and Validity of Agreement and Related Agreements.
Purchaser has all requisite corporate power and corporate authority to enter
into this Agreement and the Related Agreements and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Related Agreements, and the performance of the obligations of Purchaser
hereunder and thereunder, have been duly authorized by all necessary corporate
action by the Board of Directors of Purchaser, and no other corporate
proceedings on the part of Purchaser are necessary to authorize the execution,
delivery or performance of this Agreement and the Related Agreements. This
Agreement, and the Related Agreements, have been duly executed by Purchaser and
constitute Purchaser’s valid and binding obligations, enforceable against
Purchaser in accordance with their terms.

Section 5.03. No Conflict or Violation. The execution, delivery and performance
of this Agreement by Purchaser do not and shall not (a) violate or conflict with
any provision of its articles of incorporation, bylaws or other Governing
Document of Purchaser, (b) violate any applicable provision of Law or
(c) violate or result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, any Contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Purchaser is a party or by which it is bound or to which any of its properties
or assets is subject.

Section 5.04. Approvals and Consents. The execution, delivery and performance of
this Agreement by Purchaser do not require Purchaser to obtain the consent or
approval of, or to make any filing with, any Governmental Entity or any other
Person except (a) as may be required to obtain the transfer of any Licenses or
Permits, and (b) such consents, approvals and filings, the failure to obtain or
make which would not, individually or in the aggregate, have a Material Adverse
Effect on Sellers or on the ability of Purchaser to perform its obligations
hereunder.

Section 5.05. Broker’s and Finder’s Fees. To the Knowledge of Purchaser, no
broker, finder or other Person is entitled to any commission or finder’s fee in
connection with this Agreement or the transactions contemplated by this
Agreement as a result of any actions or commitments of Purchaser or its
Affiliates.

 

- 35 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

ARTICLE VI.

INDEMNIFICATION; SET-OFF RIGHTS; SURVIVAL

Section 6.01. Indemnification By Sellers. Subject to the applicable provisions
of Section 6.08, Sellers shall jointly and severally indemnify and hold harmless
Purchaser and its successors, shareholders, Personnel, representatives,
Affiliates and agents (the “Purchaser Indemnified Parties”) from and against any
and all damages, losses, obligations, Liabilities, claims, encumbrances,
penalties, costs and expenses (including costs of investigation and defense and
reasonable attorneys’ fees and expenses) (each, an “Indemnity Loss”), directly
or indirectly arising from or relating to:

(a) any breach or nonfulfillment of any of the representations and warranties of
Sellers in this Agreement, any of the Related Agreements, or any certificate,
document, schedule, exhibit, or instrument executed in connection herewith or
therewith (in each case without regard to any qualification as to materiality or
Material Adverse Effect or Knowledge);

(b) any breach by Sellers of or failure by Sellers to comply with any covenants
or obligations of Sellers in this Agreement, any of the Related Agreements, or
any certificate, document, schedule or instrument executed in connection
herewith or therewith (in each without regard to any qualification as to
materiality or Material Adverse Effect or Knowledge);

(c) any investigation, civil, criminal or administrative action, notice or
demand letter, notice of violation, or other Proceeding by any Governmental
Entity with respect to ground water or surface water, soil or air contamination,
the storage, treatment, release, transportation, disposal or use of Hazardous
Materials, or the use of underground storage tanks by the Company to the extent
such contamination, storage, treatment, release, transportation, disposal or use
occurred or relates to any time on or before the Closing Date; and

(d) any and all Proceedings, demands, assessments, audits or judgments arising
out of any of the foregoing.

Section 6.02. Indemnification by Purchaser, GLDD and the Company.

(a) Subject to the applicable provisions of Section 6.08, Purchaser shall
indemnify and hold harmless Sellers and their respective successors,
shareholders, Personnel, representatives, Affiliates and agents from and against
any and all Indemnity Losses arising from or relating to:

(i) any misrepresentation, breach of warranty or nonfulfillment of any of the
representations, warranties, covenants or agreements of Purchaser in this
Agreement, any of the Related Agreements, or any certificate, document,
schedule, exhibit or instrument executed in connection herewith or therewith;
and

 

- 36 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(ii) any and all Proceedings, demands, assessments, audits or judgments arising
out of any of the foregoing.

(b) Company agrees to acquire a “tail” director and officer insurance policy
(“D&O Policy”) to cover Sellers’ officers and directors for pre-Closing claims
that are first presented post-Closing. Such D&O Policy shall be in lieu of any
other obligation of GLDD, Purchaser, or Company to provide any such
indemnification for officers and directors of Company for pre-Closing acts. All
Sellers agree that Company, Purchaser, and GLDD are released of any further
obligations with respect thereto, with any and all such claims and recoveries
being as provided in the D&O Policy.

(c) GLDD shall indemnify and hold harmless Sellers or any Related Persons of
Seller from and against any and all Indemnity Losses arising from or relating to
any bonding obligations, or other delegations, of the Company, for which such
Seller or Related Person was a personal guarantor.

Section 6.03. Indemnification Notice; Litigation Notice. If a party entitled to
indemnity pursuant to Sections 6.01 or 6.02 (the “Claimant”) believes that it
has suffered or incurred any Indemnity Loss, it shall so notify the party which
the Claimant believes has an obligation to indemnify (the “Indemnifying Party”)
promptly in writing describing such loss or expense, the amount thereof, if
known, and the method of computation of such loss or expense, all with
reasonable particularity (the “Indemnification Notice”). If any action at Law,
suit in equity, arbitration or administrative action is instituted by or against
a third party with respect to which the Claimant intends to claim any Liability
or expense as an Indemnity Loss under this Article VI, it shall promptly notify
the Indemnifying Party in writing of such action, matter or suit describing such
loss or expense, the amount thereof, if known, and the method of computation of
such loss or expense, all with reasonable particularity (the “Litigation
Notice”) in lieu of an Indemnification Notice.

Section 6.04. Defense of Claims. The Indemnifying Party shall have twenty
(20) calendar days after receipt of the Litigation Notice to notify the Claimant
that it acknowledges its obligation to indemnify and hold harmless the Claimant
with respect to the Indemnity Loss set forth in the Litigation Notice and that
it elects to conduct and control any legal or administrative action or suit with
respect to an identifiable claim (the “Election Notice”). If the Indemnifying
Party gives a Disagreement Notice or does not give the foregoing Election
Notice, the Claimant shall have the right to defend, contest, settle or
compromise such action or suit in the exercise of its sole discretion; provided,
however, that the right of the Claimant to indemnification hereunder shall not
be conclusively established thereby. If the Indemnifying Party gives the
foregoing Election Notice and provides information satisfactory to the Claimant
in its sole discretion confirming the Indemnifying Party’s financial capacity to
defend such Indemnity Loss and provide indemnification with respect to such
Indemnity Loss, the Indemnifying Party shall have the right to undertake,
conduct and control, through counsel satisfactory to the Claimant and at the
Indemnifying Party’s sole expense, the conduct and

 

- 37 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

settlement of such action or suit, and the Claimant shall cooperate with the
Indemnifying Party in connection therewith; provided, however, that (a) the
Indemnifying Party shall not thereby consent to the imposition of any injunction
against the Claimant without the prior written consent of the Claimant, (b) the
Indemnifying Party shall permit the Claimant to participate in such conduct or
settlement through legal counsel chosen by the Claimant, but the fees and
expenses of such legal counsel shall be borne by the Claimant, except as
provided in clause (c) below, (c) upon a final determination of such action or
suit, the Indemnifying Party shall promptly reimburse the Claimant, to the
extent required under this Article VI, for the full amount of any Indemnity Loss
incurred by the Claimant, except fees and expenses of legal counsel that the
Claimant incurred after the assumption of the conduct and control of such action
or suit by the Indemnifying Party in good faith and (d) the Claimant shall have
the right to pay or settle any such action or suit; provided, however, that in
the event of such payment or settlement, the Claimant shall waive any right to
indemnity therefor by the Indemnifying Party and no amount in respect thereof
shall be claimed as an Indemnity Loss under this Article VI.

Section 6.05. Disagreement Notice. If the Indemnifying Party does not agree that
the Claimant is entitled to full reimbursement for the amount specified in the
Indemnification Notice or the Litigation Notice, as the case may be, the
Indemnifying Party shall notify the Claimant (the “Disagreement Notice”) within
twenty (20) calendar days of its receipt of the Indemnification Notice or the
Litigation Notice, as the case may be. Failure to deliver a Disagreement Notice
in a timely manner shall be considered an express acknowledgment by the
Indemnifying Party of its obligation to indemnify and hold harmless the Claimant
with respect to the Indemnity Loss set forth in the Indemnification Notice or
the Litigation Notice, as the case may be. Any dispute regarding Indemnity shall
be resolved as provided for in Section 10.13.

Section 6.06. Payment of Losses; Set-off Rights. The Indemnifying Party shall
pay to the Claimant in cash the amount to which the Claimant may become entitled
by reason of the provisions of this Article VI within fifteen (15) Business Days
after such amount is finally determined either by mutual agreement of the
Parties or pursuant to the dispute resolution process set forth in
Section 10.13, in the case of an Indemnity Loss described in any Litigation
Notice, the date on which both such amount and Claimant’s obligation to pay such
amount have been determined by a final judgment of the trial court or
administrative body having jurisdiction over such Proceeding. Notwithstanding
the foregoing, any amount to which Purchaser becomes entitled by reason of the
provisions of this Article VI shall be paid as follows:

(a) First, Purchaser shall be entitled to reduce any payment due to the Seller
pursuant to the terms of this Agreement in the following order (the “Set-Off
Rights”): (i) so long as there is money due and payable by GLDD to Sellers under
the terms of the Note, Purchaser, shall notify Sellers that GLDD is reducing any
amount of principal or accrued interest owed to Sellers under the Note, which
Set-Off Rights shall be administered in accordance with the terms and procedures
set forth in the Note and the exercise of which by Purchaser, whether or not
ultimately determined to be justified, shall not constitute an event of default
under the Note or any instrument securing the Note, (ii) so long as there are
amounts due to Sellers under the Earn Out Payment, Purchaser shall notify
Sellers that Purchaser is reducing any amounts owed to Sellers under the Earn
Out Payment, and (iii) so long as there are amounts due to

 

- 38 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Sellers pursuant to the Restricted Stock Unit Award Agreement, Purchaser shall
notify Sellers that Purchaser is reducing any amounts owed to Sellers pursuant
to the Restricted Stock Unit Award Agreement; provided, however, that nothing
contained herein shall be construed to limit Purchaser’s limit Purchaser’s
recovery from Sellers for any Indemnity Loss or losses to the Set-Off Rights nor
shall the failure to exercise such Set-Off Rights constitute an election of
remedies or limit Purchaser in any manner in the enforcement of its rights to
obtain injunctive relief otherwise provided to Purchaser by the provisions of
this Agreement; and

(b) from Sellers, who hereby agree to be jointly and severally liable for any
Indemnity Loss suffered under this Agreement or the Related Agreements which
have not otherwise been satisfied pursuant to Section 6.06(a). Sellers shall pay
such claims by certified or bank check in immediately available funds or by wire
transfer of immediately available to an account designated by Purchaser.

Section 6.07. Survival. Notwithstanding the foregoing, the Indemnifying Party
shall have no Liability with respect to any Indemnification Notice arising from
a breach of a representation or warranty which is not received by the
Indemnifying Party pursuant to Section 6.03 on or before the eighteen (18) month
anniversary of the Closing Date; provided, however, the Indemnifying Party shall
remain liable for any Indemnity Loss arising from a breach of the Tax
Representations or any representation contained in Section 4.16, Section 4.18,
Section 4.19, Section 4.24, Section 4.25 or Indemnity Losses arising pursuant to
Section 6.01(c) and 6.02(c) until sixty (60) days after the expiration of the
statute of limitations which is the basis of the Indemnification Notice, or
until the expiration of the period in which any regulatory authority has the
power to make any claims, assessment or reassessment with respect thereto,
whichever is longer, with respect to any matter subject to the representations
and warranties contained in those sections; and provided, further, that the
Indemnifying Party shall remain liable for any Indemnity Loss arising from
fraud, willful misconduct, intentional misrepresentation or criminal activity on
the part of Sellers or arising from a breach of any of the Title Representations
or the Broker Representations or any representation contained in Section 3.01,
Section 3.02, Section 3.03, Section 4.01, Section 4.02 and Section 4.04, without
limitation as to time.

Section 6.08. Minimum Loss; Maximum Amount of Indemnified Costs. Except as
hereafter provided, Sellers shall not be required to indemnify the Purchaser
Indemnified Parties for Indemnity Losses arising under Section 6.01(a) and
6.01(b), (except as hereinafter described) unless and until the aggregate amount
of such Indemnity Losses for which the Purchaser Indemnified Parties are
otherwise entitled to indemnification pursuant to this Article VI exceeds Two
Hundred Fifty Thousand and No/100s dollars ($250,000.00) (the “Indemnification
Basket”). The Indemnification Basket shall not apply to Indemnity Losses arising
under the Title Representations, the Broker Representations, the Tax
Representations, Section 4.14(a), Section 4.19, Section 4.25, 6.01(c), or based
upon fraud, willful misconduct, intentional misrepresentation or criminal
activity on the part of any Seller. Except as hereafter provided, in no event
shall Sellers in the aggregate be liable to indemnify the Purchaser Indemnified
Parties for Indemnity Losses arising under Section 6.01(a) and 6.01(b) in excess
of Six Million and No/100s Dollars and No/100s dollars ($6,000,000.00) (the
“Indemnification

 

- 39 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Cap”). Indemnity Losses arising under Sections 3.01, 3.02, 3.03, 4.01, 4.02,
4.04, 4.14(a), 4.17, 4.18 and the Title Representations, the Broker
Representations or the Tax Representations shall be limited to the value of the
Purchase Price paid and the share value awarded under the Restricted Stock Unit
Agreement. Indemnity Losses based upon Section 4.19, 6.01(c), fraud, willful
misconduct, intentional misrepresentation or criminal activity of Sellers shall
be unlimited.

Section 6.09. Matters Disclosed on Section 4.25 of the Disclosure Schedules.
Notwithstanding the provisions of Sections 6.07 and 6.08 above, the Sellers
shall remain responsible for the settlement or resolution of all actual and
threatened litigation matters set forth Section 4.25 of the Disclosure
Schedules. The Purchasers, the Company and the Sellers agree that the Sellers
may, in their sole discretion, continue to pursue those actual and threatened
litigation matters set forth Section 4.25 of the Disclosure Schedules, and agree
that the litigation decisions and litigation strategies related to such will be
under the control of the Sellers’ Representative, with the exception of
decisions related to the settlement of any claims, which shall require approval
of the Purchaser, which approval shall not be unreasonably withheld. Any and all
costs, judgments and settlements shall be netted against any and all recoveries,
with the net amount being applied in the same manner as set forth in
Section 6.06 above (assuming total costs exceed total recoveries), or if total
recoveries exceed total costs, by Company’s payment to the Sellers of such
additional amounts as soon as practicable after a final determination.

Section 6.10. Exclusive Remedy. Except for any available injunctive relief,
Purchaser’s exclusive remedy for the breach or non-performance of any provision
of this Agreement shall be to seek indemnification pursuant to the provisions of
this Article VI.

ARTICLE VII.

RESTRICTIVE COVENANTS

Section 7.01. Confidential Information.

(a) Information Acquired During Negotiations and/or the Preparation of
Agreements. Each of Purchaser and Sellers agrees that he, she or it will treat
in confidence and will not use, disseminate or disclose, other than in
connection with the transactions contemplated by this Agreement, or, in the case
of Purchaser, the operation of the Business following the Closing, all
documents, materials and other information regarding the other Parties to this
Agreement which it obtains during the course of the negotiations leading to the
consummation of the transactions contemplated by this Agreement (whether
obtained on, prior to or following the date hereof) or the preparation of this
Agreement or any of the Related Agreements. The obligation of each party to
treat such documents, materials and other information in confidence and not to
use, disseminate or disclose such materials shall not apply to any information
which: (a) such party can demonstrate was already lawfully in its possession
prior to the disclosure thereof by the other Parties; (b) is known to the public
and did not become so known through any violation of a legal obligation on the
part of the disclosing party; (c) is later lawfully acquired by such party from
other sources; (d) is required to be disclosed under the provisions of any Law,
or by any stock exchange or similar body; or (e) is required to be disclosed by
a rule or order of any court of competent jurisdiction.

 

- 40 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(b) Confidential Information of the Company. Sellers acknowledge and agree that
the Confidential Information of the Company is an asset which Purchaser will
acquire pursuant to this Agreement. For purposes of this Agreement,
“Confidential Information” shall mean the Company’s trade secrets, other
Intellectual Property Assets and other information regarding the Company, the
Business and the other business operations of the Company, which information:
(i) was used in the Business of the Company and was proprietary to, about or
created by the Company (including any of the Company’s Personnel) for use in the
Business of the Company; (ii) is used in the Business of the Company as of the
effective date of this Agreement and is proprietary to, about or created by the
Company (including any of the Company’s Personnel) for use in the Business of
the Company; (iii) is designated and/or, in fact, treated as confidential by the
Company; or (iv) is not generally known by any non-Company personnel.
Confidential Information includes, but is not limited to, the following types of
information (whether or not reduced to writing or designated as confidential,
and whether or not also covered under Section 9.01(a) of this Agreement):

(A) information regarding any of the Company’s current and potential customers,
clients, leads and referral sources, including but not limited to customer,
client, lead and referral source lists, databases, files, information relating
to representatives and contacts, future needs, specifications or other similar
current and potential customer, client, lead and referral source information;

(B) the identity and terms of any Contracts (contents and Parties) to which the
Company is or was a party or is or was bound;

(C) the type, quantity and specifications of products and services being sold
to, purchased, leased, licensed or received by the Company;

(D) information received by the Company from third Parties (such as vendors)
under an obligation of confidentiality, restricted disclosure or restricted use;

(E) work product related to work or projects performed or about to be performed
for the Company or for its customers or clients, including working and/or
project files;

(F) information with respect to the Company’s products, future products,
services, facilities and methods, systems, trade secrets and other Intellectual
Property Assets including information relating to the design, research,
development, engineering, architecture, implementation and/or modification of or
to any of the Company’s products;

 

- 41 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(G) any of the Company’s internal personnel and financial information (including
the revenue, costs or profits associated with any of the Company’s products),
supplier names, payroll information, purchasing and internal cost information,
internal service and operational manuals and other information of the Company;
and the manner and methods of conducting the Company’s business;

(H) marketing and developmental plans, concepts, strategies, methods, procedures
and technology price and cost data, price and fee amounts, pricing and billing
policies, quoting procedures, marketing techniques and methods of obtaining
business, forecasts and forecast assumptions and volumes and future plans and
potential strategies of the Company; and

(I) hardware, software and computer programs and technology used by the Company.

(c) Non-Disclosure and Non-Use of Confidential Information. In furtherance of
this Agreement, to ensure adequate protection against the wrongful use or
disclosure of Confidential Information, and to protect the value associated with
the Confidential Information and Purchaser’s investment in the Shares, Sellers
agree that they shall hold all Confidential Information in strict confidence,
and that, unless they obtain the prior written consent of Purchaser or as
required by Law, Sellers shall not directly or indirectly use, disclose,
distribute, disseminate or authorize any third party to use, disclose,
distribute or disseminate any Confidential Information for any purpose. Sellers
further agree that they shall deliver to Purchaser all Confidential Information
(and any copies thereof, in whatever format), in their possession or under their
control on the Closing. Sellers acknowledge and agree that any violation of the
confidentiality obligations set forth in this Section 7.01(c) would be extremely
detrimental and prejudicial to Purchaser, and would result in irreparable injury
and loss to Purchaser. The obligations set forth in this Section 7.01(c), and
Purchaser’s rights and remedies with respect thereto, shall remain in full force
and effect for as long as the Confidential Information remains confidential
(except that the obligations shall continue if the Confidential Information
loses its confidential nature through any act by or omission of the Company
and/or any of Sellers, including breaches of this Section 7.01(c)).

Section 7.02. Non-Competition.

(a) For a period of four (4) years following the Closing (the “Restricted
Period”), each Seller shall not, directly or indirectly, engage in, own, manage,
operate, join, control, lend money or other assistance to, or participate in or
be connected with, as an officer, director, employee, partner, shareholder,
consultant, manager, agent or otherwise, any individual, corporation,
partnership, firm, other company, business organization, activity, entity or
Person that provides and/or markets any of the same or similar services as those
the Company provides and/or markets in connection with the Business as of the
date of the Closing or those which the Company provided, and/or

 

- 42 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

marketed in connection with the Business at any time during the twelve
(12) month period immediately preceding the date of the Closing. The geographic
scope for the restriction set forth in this Section 7.02 shall be the United
States, which geographic scope Sellers represent is coextensive with the
geographic scope of the Company’s Business.

(b) Each Seller hereby acknowledges and agrees that the restrictive period of
time, geographic scope and scope of restricted activity specified herein are
reasonable and necessary in view of the transactions contemplated by this
Agreement and the nature of the business in which the Company was engaged or is
engaged as of Closing and in which Purchaser is, or shall be, engaged. Each of
Sellers further acknowledge and agree that the restrictions set forth in this
Section 7.02 are reasonable and necessary to protect Purchaser’s investment
under this Agreement and to safeguard the value and goodwill associated with the
Shares. Each of Sellers acknowledge and agree that Purchaser would not have
entered into this Agreement but for each of Sellers’ agreements and obligations
pursuant to this Section 7.02. If the scope of any stated restriction is too
broad to permit enforcement of such restriction(s) to its full extent, then the
Parties agree that such restriction shall be enforced and/or modified to the
maximum extent permitted by law. The Parties agree that in the event of a breach
of this Section 7.02, the Restricted Period shall be extended with respect to
the breaching party by the period of the breach.

Section 7.03. Non-Solicitation. During the Restricted Period, Sellers shall not,
directly or indirectly:

(a) call upon, solicit, accept any business of, contact or have any
communication with any Person who is a customer or prospective customer of the
Company or Purchaser as of the Closing, or who was a customer or prospective
customer of the Company or Purchaser at any time within the twelve (12) month
period immediately preceding the Closing for the purpose of: (i) diverting or
attempting to divert or influence any business of such customer or prospective
customer to any competitor of the Company or Purchaser; (ii) marketing, selling,
distributing, leasing or providing any products or services in competition with
the Business, the Company or Purchaser; or (iii) otherwise interfering in any
fashion with the operations being conducted by the Company or Purchaser as of
the Closing or with any operations conducted by Purchaser during the Restricted
Period;

(b) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other Person who is a
business relation of the Company or Purchaser as of the Closing or who was a
customer, supplier, licensee, licensor, franchisee, employee, consultant or
business relation of the Company or Purchaser within the twelve (12) month
period immediately preceding the Closing to cease doing business with Purchaser,
to deal with any competitor of Purchaser or the Company or in any way interfere
with the relationship between any such customer, supplier, licensee, licensor,
franchisee, employee, consultant or business relation and Purchaser;

 

- 43 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(c) solicit for employment or attempt to solicit otherwise, endeavor to entice
away from Purchaser, hire or retain any Person who is an employee, independent
contractor or other Personnel of Purchaser as of the Closing or during the
Restricted Period, or interfere in any way with the relationship between
Purchaser and any of its employees, independent contractors or other Personnel;
or

(d) solicit for employment or attempt to solicit otherwise, endeavor to entice
away, hire or retain any Person who is an employee, independent contractor or
other Personnel of the Company as of the Closing, or who was an employee,
independent contractor or other Personnel of the Company at any time within the
twelve (12) month period immediately preceding the Closing.

Sellers hereby acknowledge and agree that the restrictive period of time and
scope of restricted activity specified herein are reasonable and necessary in
view of the transactions contemplated by this Agreement and the nature of the
business in which the Company was engaged or is engaged as of Closing and in
which Purchaser is, or shall be, engaged. Sellers further acknowledge and agree
that the restrictions set forth in this Section 7.03 are reasonable and
necessary to protect Purchaser’s investment under this Agreement and to
safeguard the value and goodwill associated with the Shares. Sellers acknowledge
and agree that Purchaser would not have entered into this Agreement but for each
of Sellers’ agreements and obligations pursuant to this Section 7.03. If the
scope of any stated restriction is too broad to permit enforcement of such
restriction(s) to its full extent, then the Parties agree that such restriction
shall be enforced and/or modified to the maximum extent permitted by law. The
Parties agree that, in the event of a breach of this Section 7.03, the
Restricted Period shall be extended with respect to the breaching party by the
period of the breach.

Section 7.04. Non-Disparagement. After the execution of this Agreement, each of
Sellers shall not, directly or indirectly, make any negative or disparaging
statement, or release any information, or encourage others to make any statement
or release any information that has the effect of embarrassing or criticizing
Purchaser or any of its Affiliates, the Business, the services and products
offered or provided in the Business or the Shares, including any of Purchaser’s,
or its Affiliates’, actual or prospective customers, competitors, employees or
former employees, including any verbal, written, or electronic statements made
to the press or other media or on social media in the United States of America
or in any other country.

Section 7.05. Remedies. Upon any breach or alleged breach of Sections 7.01,
7.02, 7.03 or 7.04 by any of Sellers, Purchaser shall be entitled to each of the
following remedies, which shall be deemed cumulative:

(a) Injunctive Relief. Each of Sellers hereby acknowledges that any breach or
alleged breach of Sections 7.01, 7.02, 7.03 or 7.04 shall cause irreparable
injury to the goodwill and proprietary rights of Purchaser and its Affiliates
and subsidiaries, for which Purchaser shall not have an adequate remedy at law.
Accordingly, Sellers agree that Purchaser shall be able to seek and obtain
immediate injunctive relief in the form of a temporary restraining order,
preliminary injunction, and/or permanent injunction against any of Sellers to
restrain or enjoin any actual or threatened violation of any provision of
Sections 7.01, 7.02, 7.03 or 7.04 without any requirement of posting a bond or
other surety or proving damages.

 

- 44 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(b) Costs, Expenses and Attorneys’ Fees. Purchaser shall be entitled to recover
from Sellers, as applicable all costs, expenses and reasonable attorneys’ fees
incurred by Purchaser in obtaining enforcement of Sections 7.01, 7.02, 7.03 or
7.04 of this Agreement or in successfully defending any action brought by
Sellers to challenge or construe the terms of any of such Sections.

ARTICLE VIII.

OTHER AGREEMENTS

Section 8.01. Taxes. Except as hereinafter provided, Sellers shall timely pay,
or cause the Company and LLC to pay, (a) all Taxes arising out of the ownership
or use of the Shares or Interests on or before the Closing Date, including all
personal property Taxes due and payable (or assessed for periods) on or before
the Closing Date and (b) all Taxes, including gross and net income Taxes, and
transfer, recording, sales and use Taxes arising out of the sale or transfer of
the Shares or Interests pursuant to this Agreement or any of the Related
Agreements, if any. Notwithstanding the above, Purchaser agrees that any income
tax assessed by the state of California on account of the transactions
contemplated by this Agreement, shall remain a liability of the Company and be
paid by the Company post-Closing, and shall not be considered in the calculation
of the Final Working Capital, provided, however, that this obligation shall not
exceed [*], and in the event the obligation does exceed [*], any such excess
amount shall be paid by the Sellers through a reduction of the principal amount
then remaining on the Note. All special assessments on the Real Property,
whether or not currently due and payable, shall be paid in full by Sellers on or
prior to the Closing Date. Any Tax proration based upon an estimate shall be
redetermined promptly after the time the bills are issued, and Purchaser and
Sellers shall pay to the other any amounts due as a result of such
redetermination. Sellers’ portion of the property Taxes shall be the property
Taxes multiplied by a fraction, the numerator of which shall be the number of
days in the applicable Taxing period on and prior to the Closing Date and the
denominator of which shall be the total number of days in the applicable Taxing
period. All taxes payable by Sellers after the Closing Date pursuant to any
provision of this Agreement shall be treated as a Purchase Price Adjustment
pursuant to Section 1.05.

Section 8.02. Cooperation on Tax Matters.

(a) The Parties hereto shall cooperate, and shall cause their respective
representatives to cooperate, in preparing and filing all Tax Returns (including
amended Tax Returns and claims for refund), in handling audits, examinations,
investigations and administrative, court or other Proceedings relating to Taxes,
in resolving all disputes, audits and refund claims with respect to such Tax
Returns and Taxes, and any earlier Tax Returns and Taxes of the Company and LLC,
and in all other appropriate Tax matters, in each case including making
employees available to assist the requesting party, timely providing information
reasonably requested, maintaining and making available to each other all records
necessary in connection therewith, and the execution and delivery of appropriate
and customary forms and

 

- 45 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

authorizations, including federal Form 2848, Power of Attorney and Declaration
of Representative (or a successor form or forms), and comparable forms for
foreign, state and local Tax purposes, as appropriate, when the requesting party
reasonably requires such forms in connection with any Tax dispute or claim for
refund. Any information obtained by any party or its Affiliates from another
party or its Affiliates in connection with any Tax matters to which this
Agreement relates shall be kept confidential, except: (i) as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting an audit or other Proceeding relating to Taxes or as may be
otherwise reasonably required by applicable Law, to enforce rights under this
Agreement or to pursue any claim for refund or contest any proposed Tax
assessment; or (ii) for any external disclosure in audited financial statements
or regulatory filings which a party reasonably believes is required by
applicable Law or stock exchange or similar applicable rules.

(b) Notwithstanding the foregoing, and in addition to all other obligations
imposed by this Section 8.02: (i) each of Sellers and Purchaser agree to give
the other party reasonable written notice prior to transferring, destroying or
discarding any Files and Records with respect to Tax matters and, if the other
party so requests, shall allow the other party to take possession of such Files
and Records; and (ii) each of Sellers shall retain (or cause the Company’s
Affiliates or LLC to retain) all such Files and Records of the Company, LLC and
the Company’s Affiliates until the expiration of any applicable statute of
limitations (including any extension thereof) with respect to Tax Returns filed
on behalf of the Company, LLC or its Affiliates.

Section 8.03. Preparation of Tax Returns.

(a) The Sellers’ Representative shall prepare and timely file, or shall cause to
be prepared and timely filed, all Tax Returns in respect of the Company and LLC
that are required to be filed (taking into account any extension) before the
Closing Date and have not been filed, and the Sellers shall pay, or cause to be
paid, all Taxes of Company due before the Closing Date. Such Tax Returns shall
be prepared by treating items on such Tax Returns in a manner consistent with
the past practices of such Company or LLC with respect to such items, except as
required by applicable Law. At least ten (10) days prior to filing any such Tax
Return, including the Income Tax Returns filed by the Sellers’ Representative,
the Sellers’ Representative shall submit a copy of such Tax Return to Purchaser
for Purchaser’s review. Sellers’ Representative shall consider in good faith any
comment that the Purchaser submits to Sellers’ Representative no less than five
(5) Business Days prior to the due date of the applicable Tax Return.

(b) Purchaser shall prepare or cause to be prepared in accordance with the past
practice of such Company or LLC (except as otherwise required by applicable
Law), and timely file or cause to be timely filed, all Tax Returns with respect
to the Company and LLC for any Tax period ending prior to the Closing Date but
that are required to be filed after the Closing Date. Purchaser shall deliver
such Tax Returns at least ten (10) days prior to the due date (taking into
account any extension) for the filing of such

 

- 46 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Tax Returns to the Sellers’ Representative for his review. Purchaser shall
consider in good faith any comment that the Sellers’ Representative submits to
Purchaser no less than five (5) Business Days prior to the due date of such Tax
Returns. Notwithstanding the foregoing, the Sellers’ Representative shall
prepare and file or cause to be filed all Income Tax Returns for the Company and
LLC for any Tax period ending on the Closing Date. Sellers shall pay, or cause
to be paid, Taxes due with respect to Tax Returns described in this
Section 8.03(b) except to the extent such Taxes are taken into account in the
determination of the Final Net Working Capital. In the event a payment described
in the preceding sentence is to be remitted by the Company or LLC to a Taxing
Authority, Sellers shall pay, or cause to be paid such payment to the Company at
least two (2) Business Days before payment of such Taxes (including estimated
Taxes, if applicable) are due to the Taxing Authority.

(c) Purchaser shall prepare and timely file, or cause to be prepared and timely
filed, any Tax Return required to be filed by the Company or LLC for a Straddle
Period (a “Straddle Period Tax Return”). Purchaser shall deliver such Straddle
Period Tax Returns at least ten (10) days prior to the due date for the filing
of such Straddle Period Tax Return to the Sellers’ Representative for his review
a draft of such Straddle Tax Return. Purchaser shall reflect any reasonable
comment that the Sellers’ Representative submits to Purchaser no less than five
(5) Business Days prior to the due date of such Straddle Period Tax Return.

(d) With respect to Taxes of the Company or LLC relating to a Straddle Period,
the Sellers shall pay to Purchaser the amount of such Taxes allocable to the
portion of the Straddle Period that is deemed to end as of the Closing on the
Closing Date, except to the extent such Taxes are taken into account in the
determination of the Final Net Working Capital. In the case of any Taxes that
are imposed on a periodic basis, the portion of such Tax that relates to the
portion of such Straddle Period ending as of the Closing on the Closing Date
shall (i) in the case of any Taxes other than Taxes based upon or related to
income or receipts, be deemed to be the amount of such Tax for the entire
Straddle Period multiplied by a fraction (A) the numerator of which is the
number of days in the Straddle Period ending as of the Closing on the Closing
Date and (B) the denominator of which is the number of days in the entire
Straddle Period, and (ii) in the case of any Tax based upon or related to income
or receipts, be determined as though the taxable year of the Company or LLC
terminated as of the Closing on the Closing Date. The Sellers shall make such
payment at least two (2) Business Days before payment of Taxes (including
estimated Taxes, if applicable) is due to the Taxing Authority.

Section 8.04. Tax Contests.

(a) Purchaser and the Company, on the one hand, and the Sellers, on the other
hand, shall promptly notify each other upon receipt by such party of written
notice of any inquiries, claims, assessments, audits or similar events with
respect to Taxes of either Company relating to a Pre-Closing Tax Period (any
such inquiry, claim, assessment, audit or similar event, a “Tax Matter”). Any
failure to so notify the other

 

- 47 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

party of any Tax Matter shall not relieve such other party of any liability with
respect to such Tax Matters except to the extent such party was actually
prejudiced as a result thereof.

(b) Purchaser shall have sole control of the conduct of all Tax Matters,
including any settlement or compromise thereof; provided, however, that the
Sellers shall be liable for and shall indemnify Purchaser for any Indemnity Loss
related to such Tax Matters for Holdings; provided, further, that Purchaser
shall (i) keep the Sellers’ Representative reasonably informed of the progress
of any Tax Matter, (ii) consider in good faith any comment or position that the
Sellers’ Representative submits to Purchaser, and (iii) shall not affect any
such settlement or compromise with respect to which the Sellers, as the case may
be, are liable without obtaining the Sellers’ Representative’s prior written
consent thereto, which shall not be unreasonably withheld or delayed.

(c) Neither Purchaser nor the Company shall amend the Tax Returns of the Company
or LLC, or file additional Tax Returns on the behalf of the Company or LLC, in
respect of Taxes paid prior to the Closing or in respect of any Pre-Closing Tax
Period to the extent such amendment would result in Liability of any Seller
without the prior written consent of such Seller, which consent shall not be
unreasonably withheld.

(d) Except as otherwise provided in this Section 8.04, Purchaser shall have the
sole right to control any audit or examination by any Taxing Authority, initiate
any claim for refund or amend any Tax Return, and contest, resolve and defend
against any assessment for additional Taxes, notice of Tax deficiency or other
adjustment of Taxes of, or relating to, the income, assets or operations of the
Company or LLC and for all Tax periods.

ARTICLE IX.

DEFINITIONS

As used in this Agreement, the following terms have the meanings indicated
below:

“Accounts Receivable” shall mean: (a) all trade accounts receivable and other
rights to payment from customers of the Company and the full benefit of all
security for such accounts or debts, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers; (b) all other accounts or notes receivable and
the full benefit of all security for such accounts or notes; and (c) any claims,
remedies and other rights related to any of the foregoing.

“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by or is under common control with the Company, Purchaser or Sellers,
as the case may be. As used in this definition, “control” (including, its
correlative meanings “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of ten percent (10%) or more
of outstanding voting securities or partnership or other ownership interests, by
Contract or otherwise).

 

- 48 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“Best Efforts” shall mean the efforts that a prudent person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible.

“Broker Representations” shall mean the representations and warranties of
Sellers contained in Section 3.05 and Section 4.29.

“Business Day” shall mean any day other than Saturday, Sunday and any day on
which commercial banks in New York are authorized by Law to be closed.

“Cash Equivalents” shall mean: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition;
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits or overnight back deposits having maturities of six
(6) months or less from the date of acquisition issued by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than & 500,000,000; (c) commercial
paper of an issuer rated at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six (6) months from the date of acquisition;
(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government; (e) securities with maturities of one (1) year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six (6) months or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and AAA by Moody’s or (iii) have portfolio assets of at least
$5,000,000,000.

“CERCLA” shall mean the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.

“Closing Date Balance Sheet” shall mean the balance sheet of the Company
reflecting the financial position of the Company as of the Closing Date
immediately before the Closing, prepared in conformity with the preparation of
the Interim Balance Sheet, the Estimated Closing Date Balance Sheet and GAAP,
consistently applied in accordance with past practices.

“COBRA” shall mean Title X of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

 

- 49 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company’s Benefit Obligations” shall mean all obligations, arrangements, or
customary practices (other than those contained in or provided under the
Employee Plans), whether or not legally enforceable, to provide benefits (other
than salary or wages) to present or former directors, employees, Personnel or
agents of the Company. The Company’s Benefit Obligations also include consulting
agreements under which the compensation paid does not depend upon the amount of
service rendered, sabbatical policies, severance payment policies, and fringe
benefits within the meaning of Section 132 of the Code.

“Contracted Backlog” shall mean all contracts executed for projects or
opportunities with start dates scheduled to begin after the Closing Date.

“Contracts” shall mean any contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sale contract, mortgage, license, franchise,
insurance policy, commitment or other arrangement or agreement, whether written
or oral.

“Earnout Period” shall mean any period of time related to Purchase Price
payments due to Sellers by Purchaser or GLDD as set forth in Sections 1.04 and
1.05 of this Agreement, or pursuant to the terms of the Restricted Unit Grant
Agreement.

“Employee Plan” shall mean (i) each voluntary employees’ beneficiary association
under Section 501(c)(9) of the Code, (ii) each employee benefit plan, as defined
in Section 3(3) of ERISA, and (iii) each retirement, stock, stock option,
welfare benefit, savings, deferred compensation, incentive compensation, paid
time off, severance pay, salary continuation, disability, fringe benefit, and/or
other employee benefit arrangement, policy, or practice, in each case, either
maintained by the Company or an ERISA Affiliate for the benefit of any employee
of either; to which the Company or an ERISA Affiliate contributes or is
obligated to contribute; or under which the Company or an ERISA Affiliate has or
may have any Liability; and each (iv) Multiemployer Plan to which the Company or
an ERISA Affiliate has or has had an obligation to contribute.

“Encumbrance” shall mean all liens (statutory or other), leases, mortgages,
pledges, security interests, conditional sales agreements, charges, claims,
options, easements, rights of way (other than easements of record) and other
encumbrances of any kind or nature whatsoever, including those encumbrances set
forth on any schedule hereto.

“Environmental Requirements” shall mean all past, present and future Laws,
rules, regulations, ordinances, policies, guidance documents, approvals, plans,
authorizations, licenses or permits issued by any government agency, department,
commission, board, bureau or instrumentality of the United States, state or
political subdivision thereof, and any other Governmental Entity and all
judicial, administrative, and regulatory decrees, judgments, and orders relating
to human health, pollution, or protection of the environment (including ambient
air, surface water, ground water, land surface or subsurface strata), including:
(a) Laws relating to emissions, discharges, releases, or threatened releases of
Hazardous Materials; (b) Laws relating to the identification, generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
recovery, transport or other handling of Hazardous Materials; (c) CERCLA;

 

- 50 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

the Toxic Substances Control Act; the Hazardous Materials Transportation Act;
RCRA; the Clean Water Act; the Safe Drinking Water Act; the Clean Air Act; the
Atomic Energy Act of 1954, all as amended; and the Occupational Safety and
Health Act; and (d) any Law similar to those set forth above.

“Equipment and Machinery” shall mean: equipment, machinery, rolling stock and
vehicles owned or leased by the Company in connection with the Business.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any Person controlled by, controlling or under
common control with the Company (within the meaning of Section 414 of the Code
or Section 4001(a)(14) or 4001(b) of ERISA).

“Estimated Closing Date Balance Sheet” shall mean the estimated balance sheet of
the Company reflecting the financial position of the Company as of the close of
business on the day immediately prior to the Closing, prepared in conformity
with the GAAP.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Files and Records” shall mean all files, records and other information of the
Company relating to the Business or the Shares, whether in hard copy or magnetic
or other format including customer lists and records, referral sources,
equipment maintenance records, plant plans, equipment warranty information,
research and development reports and records, specifications and drawings, sales
and advertising material, Software, correspondence, manuals, studies, sales
literature and promotional material, production reports and records, operating
guides, copies of financial and accounting records and copies of records
relating to the employees and Personnel of the Company to be employed by
Purchaser following the Closing.

“GAAP” shall mean the prevailing generally accepted accounting principles in the
United States, in effect from time to time, consistently applied.

“GLDD Consideration Securities” shall have the meaning set out in Section 3.07.

“Governing Documents” shall mean, with respect to any particular entity: (a) if
a corporation, the articles or certificate of incorporation and the bylaws of
such entity; (b) if a general partnership, the partnership agreement and any
statement of partnership; (c) if a limited partnership, the limited partnership
agreement and the certificate of limited partnership; (d) if a limited liability
company, the articles of organization and the operating agreement; (e) if
another type of Person, any other charter or similar document adopted or filed
in connection with the creation, formation or organization of the Person;
(f) all equity holders’ agreements, voting agreements, voting trust agreements,
joint venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of any Person or
relating to the rights, duties and obligations of the equity holders of any
Person; and (g) any amendment or supplement to any of the foregoing.

 

- 51 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“Governmental Entity” shall mean any court, government agency, department,
commission, board, bureau or instrumentality of the United States, any local,
county, state, federal or political subdivision thereof, or any foreign
governmental entity of any kind.

“Hazardous Materials” shall mean: (a) any substance that is or becomes defined
as a “hazardous substance,” “hazardous waste,” “hazardous material,”
“pollutant,” or “contaminant” under any Environmental Requirements, RCRA, and
any analogous and applicable Law; (b) petroleum (including crude oil and any
fraction thereof); and (c) any natural or synthetic gas (whether in liquid or
gaseous state).

“Intellectual Property Assets” means all intellectual property owned, in whole
or in part, or licensed by the Company (as licensor or licensee) in which the
Company has a proprietary interest, whether arising or protected under the laws
of the United States or any other jurisdiction or treaty, including, without
limitation: (a) the Company’s name, all assumed fictional business names, trade
names, registered and unregistered trademarks and service marks, trade dress and
similar rights and applications for registration of any of the foregoing
(collectively, “Marks”); (b) all patents (including certificates of invention,
industrial rights and other patent equivalents), provisional, non-provisional,
divisional, continuation, continuation in-part and reissue applications and
patents issuing therefrom, any revivals, renewals, extensions, inventions and
discoveries that may be patentable (collectively, “Patents”); (c) all registered
and unregistered copyrights in both published works and unpublished works and
applications for registration, all moral rights and all rights to register and
obtain renewals and extensions of registrations (collectively, “Copyrights”);
(d) all know-how, trade secrets, concepts, processes, customer lists, technical
information and other confidential or proprietary information (collectively,
“Trade Secrets”) ; (e) all user guides, manuals, instructions, forms, data,
software architecture designs, layouts, programmer notes or logs, source code
annotations, designs, plans, drawings, process technology, plans, blue prints,
documentation or materials that relate to any aspect of the Intellectual
Property Assets, whether in tangible, electronic or other intangible form
(collectively, “Documentation”); (f) all rights in internet web sites and
internet domain names used by the Company as of the date of this Agreement and
through the Closing Date (collectively, “Domain Names”); (g) all versions of all
software (including software programs, objects, modules, routines, algorithms
and code, in source code, object code and executable form), machine readable
databases and compilations, data structures and all data and collections of data
and all derivative works of any such software (collectively, “Software”);
(h) all websites and FTP sites, including all associated scripts, information,
text, graphics and other content relating to any and all of the Company’s
websites or FTP and all derivative works thereof (collectively, the “Websites”);
and (i) all rights in mask works and similar rights protecting circuits and chip
topographies and layouts.

“Interests” shall mean membership interest in LLC.

“Inventory” or “Inventories” shall mean all inventories of the Company, wherever
located, including all finished goods, work in process, raw materials, spare
parts, replacement parts and all other materials, supplies and other items of
personal property to be used or consumed by the Company in the operation of the
Business.

 

- 52 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“IRS” shall mean the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

The phrases “to the Knowledge of” any Person, or “Known to” any Person, or words
of similar import, shall mean the information that would be possessed by a
Person who has made investigation of the subject matter of the applicable
representations and warranties which is reasonable in light of the role of the
Person in the applicable organization and, where appropriate, has conferred with
appropriate Personnel or examined appropriate documents. The phrases “has
Knowledge of” or “to the Knowledge of” or “Known to”, when used in reference to
the Company, shall include the Knowledge of Louay Owaidat and Bruce Diettert.

“Law” shall mean any local, county, state, federal, foreign or other law,
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
settlement agreement or governmental requirement enacted, promulgated, entered
into, agreed or imposed by any Governmental Entity.

“Liability” with respect to any Person, shall mean any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Licenses and Permits” shall mean all governmental licenses, permits,
franchises, certificates, approvals and authorizations that relate directly or
indirectly to, or are necessary for, the conduct of the Business or the
operation of the Shares, including, without limitation, those set forth on
Section 4.20 of the Disclosure Schedules, and all pending applications therefor
or renewals thereof.

“LLC” shall mean Magnus Equipment Group, LLC.

“Material Adverse Effect” when used with respect to the Company and/or Sellers,
shall mean any event, change, occurrence, condition or circumstance which has
had or could reasonably be expected to have a material adverse impact on any of
the Shares, the prospects, liabilities, capitalization, business operations or
condition (financial or otherwise) or results of operations of the Company or
the Business conducted by the Company immediately prior to the Closing, or the
ability of any party hereto to consummate any of the transactions contemplated
by this Agreement or any of the Related Agreements whether as a result of any
legislative or regulatory change, revocation of any Licenses and Permits or
right to do business, fire, explosion, accident, casualty, labor difficulty,
flood, drought, riot, storm, act of terrorism, act of enemy, condemnation or act
of God or public force, or otherwise. The Parties hereto acknowledge and agree
that Sellers shall bear the burden of proving the non-existence of a Material
Adverse Effect.

“Multiemployer Plan” shall mean any Employee Plan that is a “multiemployer plan”
within the meaning of Section 4001(a)(3) or Section 3(37) of ERISA or a
“multiple employer plan” within the meaning of Section 4063 or 4064 of ERISA.

 

- 53 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“Ordinary Course of Business” shall mean any action taken by a Person if:
(a) such action is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal
day-to-day operations of such Person; (b) such action does not require
authorization by the Board of Directors or shareholders of such Person (or by
any Person or group of Persons exercising similar authority) and does not
require any other separate or special authorization of any nature; and (c) such
action is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.

“Permitted Encumbrance” shall mean any of the following: (a) the provisions of
all applicable zoning Laws, statutory liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar Persons and other liens
imposed by applicable Laws incurred in the Ordinary Course of Business;
(b) liens for current Taxes and other governmental assessments, charges or
claims not yet due and payable and for which adequate reserves are set forth on
the face of the Interim Balance Sheet.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, officer, department,
commission, board, bureau, or instrumentality thereof.

“Personnel” shall mean either any director, officer, employee, consultant, agent
or other personnel of the Company or personnel of Purchaser, as applicable.

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation or suit.

“Purchase Price Adjustment” shall mean any increase or decrease in the Purchase
Price made pursuant to the provisions of this Agreement.

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended.

“Related Agreements” shall mean collectively, the Note, the Restricted Stock
Unit Agreement, the Office Lease and the Yard Lease and the other agreements,
documents, instruments and certificates executed at the Closing by the Parties
to this Agreement pursuant to and in connection with the transactions
contemplated by this Agreement.

“Related Person” shall mean: With respect to a particular individual: (a) each
other member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(c) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (d)any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity).

 

- 54 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

With respect to a specified Person other than an individual:

(a) any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

(b) any Person that holds a Material Interest in such specified Person;

(c) each Person that serves as a director, officer, partner, executor or trustee
of such specified Person (or in a similar capacity);

(d) any Person in which such specified Person holds a Material Interest; and

(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

For purposes of this definition: (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
Contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual
includes: (i) the individual; (ii) the individual’s spouse; (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree; and (iv) any other natural person who resides with
such individual; and (c) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of voting securities
or other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

“Restricted Stock Unit Award Agreement” shall have the meaning specified in
Section 2.02(h).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Sellers’ Counsel” shall mean Wilke, Fleury, Hoffelt, Gould & Birney, LLP,
counsel to the Company and Sellers.

“Sellers’ Representative” shall mean Louay Owaidat or Bruce Diettert.

“Straddle Period” means a Tax period that begins on or before the Closing Date
and ends thereafter.

“Target Working Capital” shall mean the historical twelve (12) month average net
working capital as of the most recently available month end balance sheet prior
to the Closing Date, which has been definitively calculated by the Parties to
equal $15,470,000.00.

 

- 55 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“Tax” or “Taxes” shall mean all federal, state, local and foreign taxes
(including excise taxes, value added taxes, occupancy taxes, employment taxes,
unemployment taxes, ad valorem taxes, custom duties, transfer taxes, and fees),
levies, imposts, impositions, assessments and other governmental charges of any
nature imposed upon a Person, including but not limited to all taxes and
governmental charges imposed upon any of the personal properties, real
properties, tangible or intangible assets, income, receipts, payrolls,
transactions, stock transfers, capital stock, net worth or franchises of a
Person (including all sales, use, withholding or other taxes which a Person is
required to collect or pay over to any government), and all related additions to
tax, penalties or interest thereon.

“Tax Representations” shall mean the representations and warranties of Sellers
and the Company contained in Section 4.08.

“Tax Return” shall mean and include all returns, statements, declarations,
estimates, forms, reports, information returns and any other documents
(including all consolidated, affiliated, combined or unitary versions of the
same), including all related and supporting information, filed or required to be
filed with any Governmental Entity in connection with the determination,
assessment, reporting, payment, collection or administration of any Taxes.

“Title Representations” shall mean the representations and warranties contained
in Section 3.04, Section 4.03(a), Section 4.05, Section 4.13(a), and
Section 4.16(c).

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act, as
amended.

In addition to terms defined above, the following terms shall have the
respective meanings given to them in the sections set forth below:

 

Defined term

  

Section

2019 EBITDA Target    Section 1.05(b) 2019 EBITDA of Purchaser    Section
1.05(b) Agreement    Preamble Interim Balance Sheet Date    Section 4.07
Business    Preamble Claimant    Section 6.03 Closing    Section 2.01 Closing
Balance Sheet    Section 1.03(a) Closing Date    Section 2.01

Closing Date Working

Capital Statement

   Section 1.03(a) Closing Cash Payment    Section 1.02(a) Company    Preamble
Competing Business    Section 4.28 Confidential Information    Section 7.01(b)
Contribution and Exchange Agreement    Preamble

 

- 56 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Defined term

  

Section

Copyrights    Section 11.01 Disabling Code    Section 4.17(g) Disagreement
Notice    Section 6.05 Disclosure Schedules    Article IV Preamble Dispute
Notice    Section 1.03(c) Documentation    Section 11.01 Domain Names   
Section 11.01 Earnout Payment    Section 1.05(a) EBITDA of Purchaser    Section
1.05 Election Notice    Section 6.04 Employment Agreement    Section 2.02(k)
Escrow Agent    Section 1.03 Escrow Agreement    Section 1.03 Final Working
Capital    Section 1.03(c) Financial Statements    Section 4.06(a) Former Seller
   Section 12.01(c) GLDD Stock    Section 1.05(c) Government Contract   
Section 4.31(a) Indemnification Basket    Section 6.08 Indemnification Cap   
Section 6.08 Indemnification Notice    Section 6.03 Indemnifying Party   
Section 6.03 Indemnity Loss    Section 6.01 Independent Auditor   
Section 1.03(c) Interim Balance Sheet    Section 4.06(a) Interim Balance Sheet
Date    Section 4.06(a) Invention/Intellectual Property Agreements   
Section 3.02(n) Leased Real Property    Section 4.11 Litigation Notice   
Section 6.03 Magnus Real Estate    Section 2.02(k) Marks    Section 11.01
Material Contracts    Section 4.21 MEG    Section 2.02(o) Minimum 2015 EBITDA   
Section 1.04(b) Non-Competition Agreement    Section 2.02(j) Note   
Section 1.04(a) Office Lease    Section 2.02(k) Parties    Preamble Patents   
Section 11.01 Pension Plan    Section 4.17(b) Policy or Policies   
Section 4.21(a) Preliminary Allocation    Section 1.05 Presidio/Helens
Receivables    Section 4.33 Purchaser    Preamble

 

- 57 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Defined term

  

Section

Purchaser’s Final Working Capital Determination    Section 1.03(a) Purchaser
Indemnified Parties    Section 6.01 Purchaser Group    Section 6.01 Purchase
Price    Section 1.02 Real Property    Section 4.10 Real Property Leases   
Section 4.11 Release Agreements    Section 3.02(l) Restricted Period   
Section 7.02(a) Rule 506 Representative    Section 3.07(a) Sellers    Preamble
Set-Off Rights    Section 6.06(a) Share Agreement    Section 2.02(m) Shares   
Preamble Software    Section 11.01 Subsequent Monthly Financial Statements   
Section 6.03(j) Tax Treatment Election    Section 1.06(a) Terra    Section 1.05
Trade Secrets    Section 11.01 Websites    Section 11.01 Yard Lease   
Section 2.02(l)

ARTICLE X.

MISCELLANEOUS

Section 10.01. Public Announcements. Any public announcement, press release or
similar publicity with respect to the transactions provided for in or
contemplated by this Agreement or any of the Related Agreements will be issued,
if at all, at such time and in such manner as determined by Purchaser, unless
public disclosure is necessary to comply with applicable Laws. The Company and
Sellers will consult with Purchaser concerning the means by which the Company’s
employees, customers, suppliers and others having dealings with the Company will
be informed of the transactions provided for in or contemplated by this
Agreement or any of the Related Agreements, and Purchaser will have the right to
be present for any such communication.

Section 10.02. Costs and Expenses. Whether or not the transactions contemplated
by this Agreement and the Related Agreements are consummated, except as
otherwise expressly provided herein, each of the Parties shall bear all expenses
and costs incurred by it in connection with this Agreement and the Related
Agreements and the transactions contemplated by any of them, including, without
limitation, the fees and disbursements of any legal counsel, independent
accountants or any other Person or representative whose services have been used
by such party.

 

- 58 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 10.03. Further Assurances. From and after the date of this Agreement,
the Parties shall cooperate reasonably with each other in connection with any
steps required to be taken as part of their respective obligations under this
Agreement or any of the Related Agreements, and shall: (a) furnish upon request
to each other such further information; (b) execute and deliver to each other
such other documents; and (c) do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of
transactions contemplated by this Agreement and the Related Agreements.

Section 10.04. Addresses for Notices, Etc. All notices, requests, demands and
other communications that are required or may be given pursuant to the terms of
this Agreement shall be in writing, and delivery shall be deemed sufficient in
all respects and to have been duly given as follows: (a) on the actual date of
service if delivered personally; (b) at the time of receipt of confirmation by
the transmitting party if by facsimile transmission; (c) at the time of receipt
if given by electronic mail to the e-mail addresses set forth in this
Section 10.05, provided that a party sending notice by electronic delivery shall
bear the burden of authentication and of proving transmittal, receipt and time
of receipt; (d) on the third day after mailing if mailed by first-class mail
return receipt requested, postage prepaid and properly addressed as set forth in
this Section 10.05; or (e) on the day after delivery to a nationally recognized
overnight courier service during its business hours or the Express Mail service
maintained by the United States Postal Service during its business hours for
overnight delivery against receipt, and properly addressed as set forth in this
Section:

 

If to Purchaser:

Great Lakes Environmental and Infrastructure Solutions, LLC

c/o Great Lakes Dredge and Dock Corporation

2122 York Road

Oak Brook, IL 60532

Attention:

 

Facsimile:

E-mail:

 

Rima Franklin

Robert Bisal

(630) 574-3007

rfranklin@gldd.com

rbisal@gldd.com

With a copy to:

Ice Miller LLP

2300 Cabot Drive, Suite 455

Lisle, IL 60532

Attention:

Facsimile:

E-mail:

Dean Leffelman

(630) 955-4266

dean.leffelman@icemiller.com

If to Sellers:

Louay Owaidat

5777 Ridge Park Drive

Loomis, CA 95650

Facsimile: (916) 783-0215

E-mail: lowaidat@magnuspacific.com

 

- 59 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

With a copy to:

Wilke, Fleury, Hoffelt, Gould & Birney LLP

400 Capitol Mall, 22nd Floor

Sacramento, CA 95814

Attention: Robert R. Mirkin

Facsimile: (916) 442-6664

E-mail: rmirkin@wilkefleury.com

Any party may change its address or other contact information for notice by
giving notice to each other party in accordance with the terms of this
Section 10.05. In no event will delivery to a copied Person alone constitute
delivery to the party represented by such copied Person.

Section 10.05. Headings. The article, section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

Section 10.06. Construction.

(a) The Parties have participated jointly in the negotiation and drafting of
this Agreement and the Related Agreements, and, in the event of an ambiguity or
a question of intent or a need for interpretation arises, this Agreement and the
Related Agreements shall be construed as if drafted jointly by the Parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this Agreement or any of
the Related Agreements.

(b) Except as otherwise specifically provided in this Agreement or any of the
Related Agreements (such as by “sole”, “absolute discretion”, “complete
discretion”, or words of similar import), if any provision of this Agreement or
any of the Related Agreements requires or provides for the consent, waiver or
approval of a party, such consent, waiver or approval shall not be unreasonably
withheld, conditioned or delayed.

(c) Nothing in the schedules or exhibits to this Agreement or any of the Related
Agreements shall be deemed adequate to disclose an exception to a representation
or warranty made herein unless the schedule or exhibit identifies the exception
with particularity and describes the relevant facts in reasonable detail. No
investigation or review carried out by or on behalf of any party or knowledge
acquired at any time, whether before or after the execution and delivery of this
Agreement on the Closing Date, shall impair the rights of that party to rely
upon those representations and warranties or to seek to enforce any remedies
with respect to any breach or violation thereof without limiting the generality
of the foregoing, any Knowledge of Purchaser of any mater relating to the
Business or the Shares, whether or not disclosed in the Disclosure Schedules,
shall not relieve Sellers of any liability or obligation with respect to such
matter.

 

- 60 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

(d) The Parties acknowledge and agree that each breach of a covenant or
agreement in this Agreement or any of the Related Agreements shall have
independent significance.

(e) Words of any gender used in this Agreement or any of the Related Agreements
shall be held and construed to include any other gender; words in the singular
shall be held to include the plural and words in the plural shall be held to
include the singular, unless and only to the extent the context indicates
otherwise.

(f) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision.

(g) “Hereunder,” “hereof,” “hereto,” “herein,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof.

(h) “Including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term.

(i) “Or” is used in the inclusive sense of “and/or.”

(j) References to documents, instruments or agreements shall be deemed to refer
as well to all addenda, appendices, exhibits, schedules or amendments thereto.

(k) Two of the Sellers are trusts, namely separate trusts for Louay Owaidat and
Bruce Diettert. By signing this Agreement, both Louay Owaidat and Bruce Diettert
agree that all provisions of this Agreement apply to them personally and in
their capacity as trustees for their respective trusts, and that any references
to “Sellers” shall apply to them individually and to their trusts.

Section 10.07. Severability. The invalidity or unenforceability of any provision
of this Agreement or any of the Related Agreements shall in no way affect the
validity or enforceability of any other provision of this Agreement or any of
the Related Agreements.

Section 10.08. Entire Agreement and Amendment. This Agreement and the Related
Agreements, including the Exhibits and Schedules referred to and incorporated by
reference herein and therein that form a part of this Agreement and the Related
Agreements, contain the entire understanding of the Parties with respect to the
subject matter of this Agreement and the Related Agreements. There are no
representations, promises, warranties, covenants or undertakings other than
those expressly set forth in or provided for in this Agreement or the Related
Agreements. This Agreement and the Related Agreements supersede all prior
agreements and understandings among the Parties hereto with respect to the
transactions contemplated by this Agreement and the Related Agreements. This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by each of the Parties hereto.

 

- 61 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 10.09. No Waiver; Cumulative Remedies. Except as specifically set forth
herein, the rights and remedies of the Parties to this Agreement are cumulative
and not alternative. No failure or delay on the part of any party in exercising
any right, power or remedy under this Agreement or any of the Related Agreements
will operate as a waiver of such right, power or remedy, and no single or
partial exercise of any such right, power or remedy will preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement or any of the Related
Agreements can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or any of the Related Agreements.

Section 10.10. Parties in Interest. Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any Person
other than Purchaser and each of Sellers, and their respective successors and
permitted assigns.

Section 10.11. Successors and Assigns; Assignment. This Agreement shall be
binding upon and inure to the benefit of each of the Parties hereto and their
respective successors and permitted assigns. Sellers shall not have the right to
assign or delegate their rights or duties hereunder or under any of the Related
Agreements, in whole or in part, without the prior written consent of Purchaser.
Purchaser may, without any prior notice to or consent of any of Sellers, assign
or delegate, in whole or in part, its rights and duties under this Agreement and
the Related Agreements to any Affiliates or to any Person who shall acquire all
or substantially all of the assets or then outstanding voting securities of
Purchaser whether by purchase, merger, consolidation or otherwise. Except as
expressly set forth herein, nothing in this Agreement shall confer any claim,
right, interest or remedy on any Person (other than the Parties hereto) or inure
to the benefit of any Person (other than the Parties hereto).

Section 10.12. Governing Law; Dispute Resolution; Jurisdiction and Venue.

(a) Applicable Law. The Laws of the State of Illinois shall govern the creation,
interpretation, construction and enforcement of and the performance under this
Agreement and the Related Agreements and all transactions and agreements
contemplated by any of them, as well as any and all claims arising out of or
relating in any way to this Agreement or any of the Related Agreements,
notwithstanding the choice of law rules of any other state or jurisdiction.

(b) Court Proceedings. Any action or proceeding permitted by the terms of this
Agreement to be filed in a court, which action or proceeding is brought to
enforce, challenge or construe the terms or making of this Agreement or any of
the Related

 

- 62 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Agreements, and any claims arising out of or related to this Agreement or any of
the Related Agreements, shall be exclusively brought and litigated exclusively
in a state or federal court having subject matter jurisdiction and located in
Chicago, Illinois. For the purpose of any action or proceeding instituted with
respect to any claim arising out of or related to this Agreement or any of the
Related Agreements, each party hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts having subject matter jurisdiction
and located in Chicago, Illinois. Each party hereby irrevocably waives any
objection or defense which it may now or hereafter have of improper venue, forum
non conveniens, or lack of personal jurisdiction; provided, however, that
Purchaser, in its sole discretion, may elect to bring any action or claim
relating to or arising out of a breach by any of Seller of Sections 7.01, 7.02,
7.03 or 7.04 of this Agreement in the county or state where the breach by any of
Seller occurred or where breaching Seller can be found. Each party further
irrevocably consents to the service of process out of such courts by the mailing
of a copy thereof, by registered mail, postage prepaid, to the party and agrees
that such service, to the fullest extent permitted by applicable laws, (i) shall
be deemed in every respect effective service of process upon it in any suit,
action or proceeding arising out of or related to this Agreement or any of the
Related Agreements and (ii) shall be taken and held to be valid personal service
upon and personal delivery to it. Nothing herein contained shall affect the
right of each party to serve process in any other manner permitted by applicable
laws.

Section 10.13. Waiver of Jury Trial. For any action or proceeding which is
permitted under this Agreement to be filed in a court, each party hereby
expressly and irrevocably waives any right to a trial by jury in such action or
proceeding, including but not limited to those actions or proceedings to enforce
or defend any rights under this Agreement or any of the Related Agreements or
under any amendment, consent, waiver, instrument, document or agreement
delivered or which may in the future be delivered in connection with any of them
or arising from any relationship existing in connection with this Agreement or
any of the Related Agreements. Each party agrees that in any such action or
proceeding, the matters shall be tried to a court and not to a jury.

Section 10.14. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement. Facsimile transmission of a
counterpart hereto shall constitute an original hereof.

Section 10.15. Survival of Representations and Warranties. Except as
specifically set forth elsewhere in this Agreement, all representations and
warranties made in this Agreement or in any of the Related Agreements (or any
other certificate or instrument delivered in connection with any of them) shall
indefinitely survive the execution and delivery of this Agreement and the
Related Agreements and the Closing.

 

- 63 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 10.16. Seller Representative.

(a) Each Seller hereby appoints Louay Owaidat or Bruce Diettert as his, her or
its representative to receive and provide notices under this Agreement, whether
from the Purchaser or otherwise, and including any notice relating to
indemnification or payments or disputes arising hereunder. The Seller
Representative shall have the authority, both prior to and after the Closing
Date, to, subject to the terms of this Agreement, make all decisions regarding
any and all matters related to this Agreement, including, but not limited to,
resolution of claims for Indemnity Losses, receipt of any funds due Sellers and,
subject to the terms of this Agreement, decisions related to the Lower
Presidio/St. Helens Projects, claims and/or litigation or arbitration including,
but not limited to, pursuing, settling or compromising all such clams,
litigation or arbitration.

(b) The Seller Representative may be changed by a majority vote of the Sellers
from time to time. In determining the outcome of the vote, Sellers shall have
the number of votes corresponding to their percentage ownership of the Company
immediately prior to the closing of this transaction. The change shall be
effective upon written notice to Purchaser signed by at least a majority of the
Sellers.

(c) The Seller Representative has the unrestricted right, power, authority and
capacity to act for and bind each Seller as their attorney-in-fact with power of
attorney with respect to all matters relating to this Agreement, the Note and
any Related Agreement, and any decision, act, consent or instruction of the
Seller Representative, including but not limited to an amendment, extension or
waiver of this Agreement, the Note or any Related Agreement, shall constitute a
decision of the Sellers and shall be final, binding and conclusive upon the
Sellers. Said appointment shall be considered as coupled with an interest and
irrevocable until all performance and obligations under this Agreement, the
Note, and the Related Agreements have been fulfilled. The Purchaser may rely
upon any such decision, act, consent or instruction of the Seller Representative
as being the decision, act, consent or instruction of the Sellers. Purchaser
shall be obligated to communicate and negotiate with the Seller Representative
with respect to all matters reserved to the Seller Representative pursuant to
this Section 10.16.

(d) The Seller Representative shall not have any liability for any action taken
or suffered by him or omitted hereunder as Seller Representative while acting in
good faith in the absence of gross negligence. The Seller Representative may, in
all questions arising hereunder, rely on the advice of counsel and the Seller
Representative shall not be liable to the Sellers for anything done, omitted or
suffered in good faith in the absence of gross negligence by the Seller
Representative based on such advice. The Seller Representative undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against the Seller Representative.

Section 10.17. Table of Contents and Captions. The Table of Contents and
captions of the Articles and Sections of this Agreement are solely for
convenient reference and shall not be deemed to affect the meaning or
interpretation of any provision of this Agreement.

 

- 64 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Section 10.18. Schedules, Exhibits and Certificates; Knowledge of Purchaser. All
Schedules and Exhibits referred to herein form an integral part of this
Agreement and shall be deemed to be part of this Agreement to the same extent as
if set forth in the text of this Agreement. All statements contained in
certificates and other instruments attached hereto or delivered or furnished on
behalf of any party hereto shall be deemed representations and warranties of
that party pursuant to this Agreement. No knowledge on the part of Purchaser or
any of member of the Purchaser Group of any matter that might constitute or form
the basis of a breach of any representation or warranty of Sellers shall be
deemed to modify, qualify or otherwise alter in any respect any such
representation or warranty, and Purchaser shall be entitled to pursue all
remedies available to it under this Agreement and applicable Law in connection
with any such matter.

[Signature Pages Follow]

 

- 65 -



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

“PURCHASER” GREAT LAKES ENVIRONMENTAL AND INFRASTRUCTURE SOLUTIONS, LLC, a
Delaware limited liability company By:

  /s/ Jonathan W. Berger

Printed:

  Jonathan W. Berger

Title:

  CEO

 

S-1

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

“SELLERS”

  /s/ Louay Owaidat

  LOUAY OWAIDAT, as Co-Trustee of the   Louay and Maya Owaidat Trust

 

S-2

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Thomas J. Gayer

  THOMAS J. GAYER

 

S-3

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Neal M. Siller

  NEAL M. SILLER

 

S-4

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Jeremy J. McKnight

JEREMY J. MCKNIGHT

 

S-5

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ James R. Beebe

JAMES R. BEEBE

 

S-6

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ John L. Councilman

JOHN L. COUNCILMAN

 

S-7

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Matthew D. Marks

MATTHEW D. MARKS

 

S-8

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Sean L. Rhodes

SEAN L. RHODES

 

S-9

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Bruce Diettert

BRUCE DIETTERT, as Co-Trustee of the Diettert Family Revocable Trust

 

S-10

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Gregg E. Nickel

GREGG E. NICKEL

 

S-11

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ James A. Dodd

JAMES A. DODD

 

S-12

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Jeff H. Sallas

JEFF H. SALLAS

 

S-13

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

  /s/ Jasen Yardley

JASEN YARDLEY

 

S-14

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

Solely for purposes of Section 1.04 and Section 6.02(c) hereof: GREAT LAKES
DREDGE & DOCK CORPORATION, a Delaware corporation By:

  /s/ Jonathan W. Berger

Printed:

  Jonathan W. Berger

Title:

  CEO

 

S-15

Share Purchase Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

LIST OF SCHEDULES AND EXHIBITS

 

Schedule A

Working Capital Calculations

Schedule B

EBITDA Calculations

Schedule C

Allocation of Purchase Price

Schedule D

Employees

Exhibit A

Sellers/Shares

Exhibit B

Note

Exhibit C

Restricted Stock Unit Award Agreements

Exhibit D

Office Lease

Exhibit E

Yard Lease

Exhibit F

Spousal Consent



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

LIST OF DISCLOSURE SCHEDULES

 

1.06

Allocation of Purchase Price

3.05

Broker’s and Finder’s Fees

4.01

Organization and Power

4.03(a)

Capital Structure of the Company and Related Matters

4.03(b)

Capital Structure of the Company and Related Matters

4.04(e)

No Conflict or Violation

4.05

Consents and Approvals

4.06(a)

Financial Statements, Books and Records

4.06(c)

Contracted Backlog

4.06(d)

Work in Process

4.07

Absence of Certain Changes or Events

4.08(a)

Tax Matters

4.08(b)

Tax Matters

4.09

Absence of Undisclosed Liabilities

4.11

Leased Real Property

4.13

Equipment and Machinery

4.15(a)

Products

4.16(a)

Intellectual Property

4.16(b)

Intellectual Property

4.16(c)

Intellectual Property

4.17(a)

Employee Benefit Plans

4.18(a)

Personnel; Labor Relations

4.19(b)

Environmental Compliance

4.19(c)

Projects and Locations of Transported Hazardous Materials



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

4.20

Licenses and Permits

4.21

Insurance; Bonds

4.22

Contracts and Commitments

4.23

Customers and Suppliers

4.24

Compliance with Law

4.25

Litigation

4.28

Relationships with Related Persons

4.29

Broker’s and Finder’s Fees